 286DECISIONSOF NATIONAL LABOR RELATIONS BOARDPilot Freight Carriers,Inc. and BBR of Florida, Inc.and Truck Drivers,Warehousemen and Helpers Lo-calUnion No.512, affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of AmericaPilot Freight Carriers,Inc. and Truck Drivers, Ware-housemen and Helpers Local Union No. 512,affili-ated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca. Cases12-CA-6267, and 12-CA-6288, and 12-CA-6384March 25, 1976DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND WALTHEROn December 23, 1974, Administrative Law JudgePhil Saunders issued the attached Decision in thisproceeding.Thereafter, the Respondents and theGeneral Counsel filed exceptions and supportingbriefs and the Charging Party filed cross-exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge 1 onlyto the extent consistent herewith.Although holding that a bargaining order was war-1The General Counsel and the Charging Party have excepted,inter alia,to the Administrative Law Judge's finding that Lane's statements that hehad spent $10,000 in attorney's fees to counter the Union that otherwisewould have gone to the employees was not unlawful. The AdministrativeLaw Judge held that Lane had the right to spend as much as he chose for anattorney and that whether or not any saving in that respect would have beenpassed on to the employes was speculative and solely in the control ofmanagement.We do not quarrel with the Administrative Law Judge's ob-servation on the rights of employers to pay their attorneys,with his conclu-sion that it would be speculative to conjecture on who would benefit fromany saving, nor even with his more questionable and ambiguous observationconcerning the control of management over the disposition of any suchsaving-which is incorrect to the extent it might imply that an employer hasa unilateral right to fix wages once the employees have selected a bargainingrepresentative-but that is all beside the point.The point, and the vice ofthe statement,is the assertion that but for the Union the employees wouldhave received $10,000 and the implication that further union activitieswould deprive the employees of pay they might otherwise receive.It is al-ways speculative whether or not any promise of benefit or threat of reprisalwill be carried out.We conclude that the statements violated Sec.8(axl) ofthe Act and shall amend the Order and notice accordingly.We also find merit to exceptions to the omission of the unit description,the name of the Union,and certain standard provisions from the Order andnotice.In the absence of exceptions,we adopt,pro forma,the AdministrativeLaw Judge's rejection of the Respondents'defense that the Union discrimi-nates against minorities.ranted underN. L. R. B. v. Gissel Packing Co., Inc.,395U.S. 575 (1969), the Administrative Law Judge founditunnecessary to decide whether or not the Respon-dents had violated Section 8(a)(5) of the Act, on thebasis ofSteel-Fab, Inc.,212 NLRB 363 (1974), anddismissed the 8(a)(5) allegations. Since the Adminis-trative Law Judge's Decision issued, the Board hasreconsidered the policy enunciated inSteel-Fabandsubstantially modified it, concluding that finding vio-lations of Section 8(a)(5) in Gissel-type refusal-to-bargain cases are not superfluous.Trading Port, Inc.,219 NLRB 298 (1975).Accordingly, and for the reasons fully set forth inthe body of the Administrative Law Judge's Deci-sion,we specifically adopt paragraph 6 of his Con-clusions of Law and hold that the Respondents vio-lated Section 8(a)(5) of the Act by refusing to bargainwith the Union on and after February 14, 1974, thedate of the Union's demand for recognition. At thattime the Union possessed a majority of authorizationcards from employees in the unit found appropriateand events rendering a free and fair election unlikelyor impossible had already occurred. UnderGissel, su-pra,an employer violates Section 8(a)(5) of the Actwhen it refuses to recognize and bargain upon de-mand with a union whose majority status is estab-lished by cards, whether the unfair labor practicestriggering the finding that the employer was under anobligation to bargain occur before, at the same time,or after the actual refusal to bargain.AMENDED REMEDYAdd the following to the third paragraph of thesection of the Administrative Law Judge's Decisionentitled "The Remedy.""In addition, the Respondents shall make each of theunfair labor practice strikers whole for any loss ofearnings suffered by reason of the Respondents' re-fusal, if any, to reinstate unfair labor practice strikersin the manner described above, by payment to himor her of a sum of money equal to that which he orshe would have earned as wages during the periodbeginning 5 days after the date on which such em-ployee applies for reinstatement and ending on thedate which Respondents offer to reinstate such anemployee. Backpay, where due, shall be computed inthemanner set forth in F.W.Woolworth Company,90 NLRB 289 (1950), and shall include interest in theamount and manner set forth inIsisPlumbing &Heating Co.,138 NLRB 716 (1962)."ORDERPursuant to Section10(c) of the National Labor223 NLRB No. 41 PILOT FREIGHT CARRIERS, INC..287Relations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondents,Pilot Freight Carriers, Inc. and BBR of Florida, Inc.,Jacksonville, Florida, their officers, agents, succes-sors,and assigns,shall:1.Cease and desist from:(a) Interrogatingtheiremployees about theirunion activities.(b)Threatening employees with discharges be-causeof their union activities.(c)Announcing and enforcing a rule prohibitingsolicitations for the Union.(d)Discouraging membership in' the Truck Driv-ers,Warehousemen and Helpers Local : Union No.512, affiliatedwith International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, or any other labor organization of itsemployees, by discharging employees or otherwisediscriminating against them in regard to their hireand tenure of employment, or any term or conditionof employment.(e)Threatening to withhold benefits because ofthe union organizing campaign.(f)Refusing to recognize and bargain with TruckDrivers,Warehousemen and Helpers Union No. 512,affiliatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, as the exclusive collective-bargaining repre-sentative of the employees in a unit of all city pickupand delivery truckdrivers, over-the-road truckdrivers,and dockworkers employed by and/or jointly em-ployed by Respondents, and working out of or atPilot's Jacksonville, Florida, terminal, including reg-ular part-time employees, but excluding casual em-ployees,coordinators,officeclericalemployees,guards, and supervisors as defined by the Act.(g) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)ReinstateMelvynn Johnston to his former po-sition or, if it no longer exists, to a substantiallyequivalent position, without prejudice to his seniorityor other rights and privileges, and make him whole inthemanner set forth in the section entitled "TheRemedy" for any loss of earnings suffered by reasonof the discrimination against him.(b)Reinstateupon their unconditional applicationto return to work the unfair labor practice strikers totheir former positions or, if such positions no longerexist, to substantially equivalent ones, without preju-dice to their seniority or other rights and privileges,and make them whole for any loss of earnings result-ing from any failure to reinstate them, as provided in"The Remedy."(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all-payroll records, social security payment. records,timecards, personnel records and reports, and allother "records necessary or appropriate to analyze theamount of backpay. due under the terms of this Or-der.(d)Upon request, recognize and bargain withTruck Drivers,Warehousemen and Helpers, LocalUnion No. 512,: affiliated with International. Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive collective-bar-gaining representative of the employees in the above-described unit respecting rates of pay, wages, hours,or other terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(e)Post at their terminal in Jacksonville, Florida,copies of the attached notice marked "AppendixC." 2 Copies of said notice, on forms provided by theRegional Director for Region 12, after being dulysigned by Respondents' representatives, shall beposted by Respondents immediately upon receiptthereof, and be maintained by them for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dents to insure- that said notices are not altered, de-faced, or covered by any other material.(f)Notify the Regional Director for Region 12, inwriting, within 20 days from the date of thjs Order,what steps the Respondents have taken to complyherewith..IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specifi-cally found.2 In the event that this Order is enforced by a Judgment of a UnitedStatesCourtof Appeals, the words in the notice reading "Posted by Orderof the NationalLaborRelations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIX CNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT question employees about theirunion activities.WE WILL NOT threaten to discharge employeesbecause of their union activities.WE WILL NOT threaten to withhold benefitsfrom our employees because of a union organiz-ing campaign. 288DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL NOT make, announce, or enforce anyrule which prohibits only union solicitations.WE WILL NOT discharge or otherwise discrimi-nate in regard to the hire and tenure of employ-ment or any terms or conditions of employmentof our employees because of their membershipin and activities on behalf of the Truck Drivers,Warehousemen and Helpers Local Union No.512, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen andHelpers of America, or of any other labor orga-nizationof their choice.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed in Section 7 of theAct.WE WILL offer to Melvynn Johnston his for-mer job or, if such job nolonger exists, a sub-stantially equivalent position, without prejudiceto his seniority or other rights and privileges,and WE WILL pay him for any loss of pay he mayhave suffered by reason of our discriminationagainst him together with interest thereon.WE WILL reinstate the unfair labor practicestrikers not already working to their former jobsor, if such jobs no longer exist, to substantiallyequivalent positions, upon their unconditionalapplications to return to work and make themwhole for anyloss of earnings resultingfrom ourfailure to reinstate them within 5 days from theirunconditional requests.WE WILL bargain collectively with Truck Driv-ers,Warehousemen and Helpers Local UnionNo. 512, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, respecting rates of pay,wages, hours, or other terms and conditions ofemployment, as the representative of our em-ployees in the bargaining unit set forth herein,and, if an understanding is reached, embodysuch understanding in a signed agreement. Theappropriateunit is:All city pickup and delivery truckdrivers,over-the-road truckdrivers, and dockworkersemployed by and/or jointly employed by Pi-lot Freight Carriers, Inc., and BBR of Florida,Inc., and working out of or at Pilot FreightCarriers' Jacksonville, Florida, terminal, in-cluding regular part-time employees, but ex-cluding casual employees, coordinators, officeclerical employees, guards, and supervisors asdefined in the Act.PILOT FREIGHT CARRIERS, INC.BBR OFFLORIDA, INC.DECISIONSTATEMENT OF THE CASEPHIL SAUNDERS, Administrative Law Judge: Pursuant tocharges filed by Truck Drivers, Warehousemen and Help-ersLocal Union No. 512, affiliated withInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, herein the Union or ChargingParty, a complaint was issued on May 6, 1974,1 againstPilot Freight Carriers, Inc., and BBR of Florida, Inc., here-in referred to as Pilot and BBR, or collectively as Respon-dents,allegingviolations of Section 8(a)(1), (3), (4), and (5)of the National Labor Relations Act, as amended. Respon-dents filed answers to the alleged unfair labor practices. Ahearing in this proceeding was held before me during vari-ous dates in July and August and the General Counsel, theCharging Party, and the Respondents have filed briefs inthismatter. All rulings reserved during the trial are dis-posed of in accordance with my findings herein.Upon the entire record in this case, and from my obser-vation of the witnesses and their demeanor,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESSOF RESPONDENTPilot is a North Carolina corporation with its principaloffices located in Winston-Salem, North Carolina, where itis engagedas a common carrier in the transport of freightby motor vehicle under authority granted by the InterstateCommerce Commission, and over routes extending fromNew England to the Florida Keys and as far west as theStateof Ohio.During the past 12 months Pilot has received in excess of$50,000 gross revenue from its interstate transportation ofmotor freight.BBR isa Florida corporation with its principal officeand place of business located in Jacksonville, Florida,where, pursuant to a contract with Pilot,it isengaged inthe business of performing certain dock work for Pilot, in-cluding the furnishing of dock labor at Respondent Pilot'sJacksonville, Florida, terminal.During the past 12 monthsBBR hasperformed servicesvaluedin excessof $50,000 for Pilot, who in turn has re-ceived during the same period of timein excessof $50,000gross revenuefromits interstatetransportation of motorfreight.Pilotand BBRare employers engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDTruckDrivers,Warehousemen and Helpers Local1All dates are 1974 unless specifically stated otherwise. PILOT FREIGHT CARRIERS, INC.Union No.512, affiliated with International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,isa labor organizationwithinthemeaning ofSection 2(5) of the Act.Ill.THE UNFAIR LABOR PRACTICESThe main issues in this case are whether the Respon-dents are joint-employers;whether Respondent violatedSection 8(a)(1) of the Act by thestatements and remarkssubsequently detailed herein; whether the Act was violatedin the discharge of RoyBrace andMelvynn Johnston;whether the Act was violated with regard to the hire andtenure of Donald Croft; and whether Respondents violatedthe Act by refusing to bargain with the Union as the major-ity representative of the employees in an appropriate unit.Additional issues are whether the strike was an unfair laborpractice strike,and the appropriate remedy.BackgroundFor many years Pilot operated its trucking lines in sever-al of the eastern and south-eastern States,but did not haveauthorityfrom the ICCto operate in Florida, and as aresult had to "interline"with various motor carriers whodid possesssuch authority.In 1965 Pilot filed an applica-tion with the ICC to operate in Florida, and some yearslater was given such authority.In 1970 Pilot established atruck terminal in Jacksonville and shortly thereafteropened terminals in Hollywood,Orlando, and Tampa.It appears that in 1971 Pilot decided to operateits Flori-da terminals in a different fashion from the rest of its na-tionwide system,and drivers then working for Pilot werenotifiedthat theywould have to purchase a tractor andlease it to Pilot as an independent contractor,and as aresult these individuals and drivers became owners of theirown tractors and each entered into leasing contracts withPilot for the use of their equipment.These contracts madethe owner-operators responsible for the maintenance andupkeep of their own equipment and also for all taxes, li-cense,and tag fees.Dockworkers at these Pilot terminals in Florida were ob-tained from various labor supply firms who executed dockcontractor agreements with Pilot.In general,these agree-ments also attempted to make the dock contractor an inde-pendent contractor,and in most instances expressly pro-vided that neither the dock contractor nor its employeeswere to be considered employees of Pilot. The Board, how-ever, concluded in its unit clarification decision,PilotFreightCarriers,Inc.,208 NLRB853 (1974),Cases 12-UC-21 and 12-UC-23,that the people working as dock-workers in Florida were employees of both Pilot and thedock contractor.At thetime the Board's decision issued,on January 31, BBR was the dock contractor at Pilot'sJacksonville,terminal.'2 It appears from this record that the Jacksonville dock was Pilot's ownoperation until June 1972, when Frank Floyd d/b/a Contract Freight wasemployed,but Floyd's contract was terminated on November 16, 1973,when BBR (Harvey Lane)was then briefly employed as the dock contrac-tor, but Lane gave his notice of termination on November 23, 1973. Lane289For some time Pilot continued to run its Florida opera-tions as outlined above, but in 1972 the Florida locals ofthe Teamsters filed grievances alleging that Pilot was inviolation of the 1970-73 National Master Freight Agree-mentby not recognizing the Floridalocals asthe bargain-ing representatives of its Florida employees, and by notapplying the National Master Freight Agreement of theTeamsters to the Florida employees. Their claim for repre-sentation was based primarily on the contention that underthe NMFA Pilot's employees had been "accreted" into thecollective-bargaining unit as set out in that agreement, andunder the grievance machinery of their contract the localsobtained an arbitration award in 1972 holding that Pilot'sFlorida operations were covered by the terms and condi-tions of the NMFA and the applicable area supplements.In July 1972, the Unions struck Pilot nationwide to enforcethis award, but the strike was enjoined on the grounds thatthe parties had failed to exhaust the grievance machinery.Thereafter, the locals obtained a second arbitration awardand which in effect upheld the first award. As furtherpointed out, during this period of time Pilot filed a unitclarification petition with the National Labor RelationsBoard,as aforestated,seeking to have the Board exclude itsemployees working in the Florida system from the Nation-al bargaining unit, and the Board in its decision on January31 excluded the Florida employees from the bargainingunit set out in the National Master Freight Agreement?Sometimeprior to the Board's January 31 decision in theunit clarification case, the parties had become generallyaware of its pending announcement. In fact, both the cityand over-the-road drivers for Pilot had sought and beengranted separate meetings with Pilot's management inFlorida to air their dissatisfactions and requests for in-creased wagesand improved conditions.'During the first week in February, employee MelvynnJohnston of BBR had secured authorization cards from theUnion, and within a few days numerous cardsignaturesfrom employees were readily obtained, Johnston and Bracewerefired by Harvey Laneof BBRon February 7.5 Be-was followed by Professional Driver Services,and they operated the Jack-sonville dock until December8, 1973, but on thisdate Pilot again took overand operatedthe dock until January 27, 1974,when BBR.once again be-came the dock contractor,and up tothe present time BBR continues in thiscapacity.The Board's decisionin the unitclarification case basically found: (I)That the truckdrivers and dockworkers employed byPilot in the FloridaRegion were not accretionsto the Nationalbargaining unit; (2)that thetruckdrivers were employeesof Pilot andnot "independent contractors" ascontendedby Pilot; and (3) that Pilotand itsdockcontractor were "jointemployers" of the dockworkers.The Boardalso held that an appropriateunit consisted of the employees working at a single"Florida terminal" or inthe alternative,the employeesemployed atall four terminals.The meetingwith the over-the-road drivershad been requested throughdriver DonCroft and was held on January 20. The meeting with citydriverswas arrangedthrough driver Denny Swainand was held with Pilot officialson January 24.SAbout the middle of February Pilotalso posted a series of signs orposters in the Jacksonville terminal.A large bright red octagonal"sroe" signwas addressed to those considering signing a union card.Another posteradvised that the United States Government desired employees to shun theTeamsters,and another painted the Union as arsonists and bombers. SeeCharging Party Exhs.5, 6, and 7. In additionto the above all dockperson-nel received in February an attachment to their paycheck, instructing em-ployees "..NOT TO SION ANYTHING . . .'deprecating"ourslons," "emphasizingContinued 290DECISIONSOF NATIONAL LABOR RELATIONS BOARDtween February 7 and 12,officials of Respondents heldnumerous meetingswith the employees at the Florida ter-minals including Jacksonville,and on February 13 theUnion sent a letter to Pilot demandingrecognition.' Thestrike startedon February 25, and on March 5 and 7 Pilotofficials held meetingswithstrikers.On May 16 and 17, a10(j) proceeding in Federal court washeld in Tampa.It is alleged thatPilot andBBR are joint-employers ofthe dockworkersemployed at Pilot's Jacksonville terminal.Harvey Lane,president of BBR,testifiedthathis compa-ny wasformedin October 1973, that he is the major stock-holder ofBBR, that Pilot ownsno stock, and stated hereceived no financial help from Pilot in forming BBR.Lane testified that afterJanuary 27-when he signed hiscurrentdockcontract with Pilot and commencedhis oper-ations at the Jacksonville terminal-he employed approxi-mately 109 employees,and of this number only 25 to 30had any priorconnectionwith Pilot, and that none ofBBR's supervisors had ever beenemployed by Pilot. Lanesaid that he obtained his employees from variousindepen-dent sources,and also testified that BBR used its own em-ployment applicationblanks,and that hehimself inter-viewed most of theapplicants.It appears that when Lane started thedock operationson January27, his starting rate was25 cents per hour lowerthan that paidby its predecessor,ProfessionalDrivingServices,and Lane said he was not aware of whatthe pre-decessor was payingfor dockworkersand switchers at thetime he decided upon the $3.75 and$4 rates fordockmenand switchersrespectively,and thatprior to determininghis pay scale,he had contacted two truckingindustry engi-neers who wereemployed by R.C. Motor Lines, a Pilotcompetitor.Lane further stated that he established his ownworkrules and never discussedthem with any Pilotpeople,that he maintained a separatepayroll andhis employeesare paid bychecks drawn against BBR, testified that heinitiallymade substantial changesin the dockset-up at thetime he started his operationsin late January, that therehave beenno temporaryor permanent employee transfersfrom BBRto Pilot orfromPilot toBBR, and alsosaid thatmost all the equipment used on thedock is furnished byBBR.The Unionmaintainsthat Lane's relationship to Pilotcannot be viewed merely in the isolation of the time framebeginningJanuary 27, but must be viewed in the context ofPilot's operations in Jacksonville from the inception, andarguesthatwhen viewed in thiscontextitbecomes clearthat Pilotand its dockcontractor BBR are jointlyresponsi-ble forthe workingconditions on the Jacksonville dock.The Charging Party points out that the attempts to pic-ture BBR as independent of Pilot ignores thatHarvey Lanehad no previous separate businessor corporateexistence,but Lane,likemany others,was a truckdriver for PilotfromApril 1973, until November 1973, when for 8 days hecam ... rwrnavours... mnu Tmnn ... ranAND Amaumm ... ' andending with the flat admission, "Already, many employees have brought theunioncardsinto us.... See Charging Party Exh. 8.6 Normally, the Board considers the crucial period the intervals followingthe demand for recognition, but in this case the crucial or critical periodmust datefrom the Board's decision in the unit clarification proceeding,January 31, as will become increasingly obvious from events detailed herein.acted asdock contractor replacing Franklin Floyd, asaforestated, and then returned to driving over-the-road forPilot. It is further argued that the incorporation of BBR inOctober 1973, was only a few days prior to Pilot's puttingLane in Floyd's place and his only client was Pilot-withwhom he signed a dock contract admittedly similar toFloyd's.The present dock contract between Pilot and Lane(Resp. Pilot Exh. 28) was signed by Hobert Miller, Pilot'sFloridaregional manager, andLane at midnight January26-27. The Union asserts that while this contract on itsface tends to show an arms-length relationship with BBR,in reality its merely a "transparent effort" to paper over theactual relationship between Pilot and BBR. It is furtherpointed out that the January 27 contract duplicates thecontract between Pilot and Franklin Floyd, the NovemberBBR contract, and also duplicates the contract with Pro-fessionalDriver Services. There is also the contention bythe Union that the January 27 contract between Lane andPilot purports to empower BBR to perform functions nei-ther intended nor executed, such as supervision of driversand selection of routes, while on the other hand, it does notcover much that is actually performed, such as switchingand fueling.It appears to me that the evidence in this record showsthat Pilot does take part in determining matters governingessential terms and conditions of employment of BBR'sdockworkers at the terminal here in question, and in accor-dance therewith, I find that Pilot and BBR are joint-em-ployers of the dockworkers employed at Pilot's Jackson-ville terminal.This record adequately reflects that Pilot'sprevious and intermittent employment of dockworkers hasnot been completely terminated by the signing of the Janu-ary 27 dock contract with BBR.Any discussion of the existence or nonexistence of ajoint-employer relationship between Pilot and BBR must,of course,necessarily begin with the recent Board decisionin the prolonged unit clarification hearing inPilot FreightCarriers, Inc., supra,and wherein the Board found a joint-employerstatus asbetween Pilot and their then existingdock contractors. During the interval of the clarificationproceeding, Franklin Floyd was the main dock contractorfor Pilot at Jacksonville and the one considered by theBoard, but nevertheless, it appears that Floyd exercisedsome ofthe same functions that Lane now performs. Floydgranted wage increases to his employees,he interviewedjob applicants, discharged employees, had his own docksupervisors, and Floyd also maintained that Pilot person-nel did not supervise his dock work force. Harvey Lanemakes these same contentions for BBR in the instant case.In the unit clarification proceeding and decision theBoard also considered the dock relationships at the Orlan-do and Tampa terminals, but the most detailed evidenceproffered related to the operations in 1972 at the Miamiterminal. In relation to the Miami dock at the time of theUC cases, there is no question, as noted by the Board, butthat Pilot exercised considerable control of hiring practic-es,wages,and supervision of itsdockcontractors(Employer's Overload and B & B Cartage Co.) at this ter-minal.However, after B & B Cartage Co. became the Mi-ami dock contractor in July 1972, Pilot did not exercise any PILOT FREIGHT CARRIERS, INC.supervision over the dock except for the break-in period,and when there were rush loads and no one else was avail-able.In theinstant casethe Charging Party introduced evi-dence into this record bearing on Pilot's supervision anddirection overBBR. Itappears that before BBR took overthe dock at Jacksonville in late January, Levi Starlingworked as a dock foreman for Pilot in charge of loadingand routing city freights, and Melvynn Johnston crediblytestified that at the present time Starling is still working forPilot but performing the same duties as before, and theadvent of BBR has not changed his job on the dock in anyway.' Johnston also testified that Jerome Salmon is a dock-worker but he had overheard Pilot's foreman, Starling, rep-rimand Salmon after Lane had taken over the dock opera-tionsat Jacksonville.On this occasion Starling toldSalmon, "You dumb S.O.B., you've got the westside freighton the southside trailer. Now, get this freight off of thistrailer and get it on that one."CurtisMacDowell also works for BBR as a dock loaderat Jacksonville, and testified that he and other BBR em-ployees hale received instructions and directions from Pi-lot personnel.MacDowell gave credited testimony to theeffect that Pilot Dispatcher Ron Oglesbee instructed him toload a pickup' truck with some heavy equipment, and onthis occasion Oglesbee also directed employee John Mey-ers to help him, both MacDowell and Meyers were work-ing with other trucks at the time Oglesbee spoke to them.MacDowell further testified that in February-2 weeks be-fore the strike-Pilot's operations manager at Jacksonville,Wilbur Powell, told him to unload a truck because thefreight had been put on the wrong trailer, and at the timeMacDowell received these instructions from Powell he wasworking on another truck.MacDowell classified Ron Johnson as an official for Pi-lot-an "OSID" man-and stated that on one occasion hehad loaded a truck for Miami when Ron Johnson came byand told him the freight looked "very sloppy" and to un-load the top portion and to "re-stack" it. Benny Boatrightsaid that on occasions when Lane was the dock contractor,he had observed Ron Johnson "type up bills" and then telldock people to go ahead and "load it."Lawrence P. Crews testified that on one occasion afterLane had taken over the dock, he was dispatched with anempty trailer, but when he "hooked up" discovered thetrailer had a large pipe on it, and Pilot's manager, Powell,then directed or instructed "two or three guys" to helpthem unload it. On another occasion after Lane had takenover, Pilot Dispatcher Oglesbee told a BBR employee oper-ating a towmotor to unload some rugs from a truck Crewshad to bring back to the Jacksonville terminal. John Wil-liams also gave credited testimony to the effect that he hadheard Pilot Foreman Levi Starling give instructions todock employees after Lane had taken over. He said that onone occasion Starling told dock people to move freight tothe rear of a truck because by loading it up front it could7 Johnston explained that Starling performed his duties"right on thedock,"and that he would sit there and put bills in "pigeonhold," and that"each pigeonhole"determined the truck in which the freight was to beloaded.291not be unloaded in the proper sequence for the stops in-volved.From the overall considerations of this record, it is quiteobvious that from time to time Pilot personnel assigned thedock work of moving freight, routine bills, loading andunloading freight, placed freight in the trailer for -the mostefficient operations, and further that Lane did not changeany of the areas or routes previously designated by Pilot.Moreover, in the initial hiring by Lane-at least in theemployment of Brace, Johnston, and Thomas Paul Sr.-the applications were to Pilot, and there are also referencesin this record that- when : certain wage categorieswere es-tablished they were done so with assurances from Pilot-thatlater on they could be redetermined.In essence,the man-ner of operations continued unchanged from Floyd, toBBR, toP.D.S., to Pilot, and then backto BBR, and alsowith some continuity of employment for key employees. Aspointed out, employees of Pilot and BBR share lunch,bath, and recreation facilities to the extent that it is diffi-cult to differentiate . between these employees, and,. ofcourse, control of the premises remains with Pilot. Further-more, Pilot posted notices directed to both drivers anddockworkers. There are also clear indications in this recordthat a labor relations advisory firm was employed to. aidwith propaganda against the Union, and Pilot's dock con-tractors in Florida suddenly found themselves with an ap-pointment to see an attorney, Paul Saad of Tampa. Therecord is not clear as to how this meeting in February withSaad was arranged, but it is clear that Hobert Miller urgedHarvey Lane to attend, and, in fact, Miller himself went tothe meeting.In the-final analysis, and when viewed in the context ofthis entire record, it becomes clear that the present contractbetween Pilot and BBR does not serve to specify the actualrelationships between the parties, and that in comparisonto the Miami operations, as aforestated, there is a sufficientsimilarity in functions and controls at the Jacksonvilledock so as to bring the latter within the overallguidelinesof the Board's pronouncements in its unit clarification pro=ceeding.8(a)(1) AllegationsIt is alleged by General Counsel that Pilot and BBRengaged in numerous unfair labor practices, and it is fur-ther alleged that these unfair labor practices created such acoercive atmosphere that a free and fair election could notbe held.sOn February 9 Regional Manager Hobert Miller founda notice posted on the bulletin board at the Jacksonvilleterminal which was signed by a business agent of theUnion, and which openly notified the employees that theUnion's organizational drive was under way. Miller thenTo clarifythe variousindividuals involved inthis case for a better un-derstanding,the following named personsoccupied' the position after theirrespective names andeach is a supervisorwithin:the meaningof Sec. 2(1'1)of the Act: Jerrill M.Baumgarner-vice president of operation-Pilot; Har-vey Lane-president,Respondent-BBR; Percy Long-director of laborrelations-Pilot;Hobert Miller-regional managerof Floridaregion-Pi-lot;Raymond Miller-terminalmanager, Charlotte, NorthCarolina, termi-nal-Pilot;Ruel Y. Sharpe-president of Pilot FreightCarriers, Inc.-Pilot;and Leon SmithWestberry-districtmanager ofFlorida region-Pilot. 292DECISIONSOF NATIONAL LABOR RELATIONS BOARDplaced a telephonecall to Pilot's president,Ruel Sharpe,and informed him of the notice and asked Sharpe if hewould be willing to cometo Florida to help him talk to theemployees.Sharpe agreed todo soand would also bringLaborRelations DirectorPercy Longwith him.On Febru-ary 10, Sharpe,Long,and others in management flew toJacksonville,picked up Hobert Miller and then went on toTampa where they addressedPilot's truckdrivers on thenext morning.On the afternoonof February 11, they flewto Pilot'sHollywood terminal and met withthe driversthere,and the following morning,February 12, they metwith thetruckdriversworking out of and at its Jacksonvilleterminal.It is not disputedthat the questionof utilization of own-er-operators under a union contract was discussed duringthese meetings with the employees. However, the GeneralCounsel maintains that these meetings were an almost"panic" reaction byPilot to theUnion's open announce-ment of its organizationaldrive,and the "pervasive" na-ture ofPilot's effortsto destroy the Unionbecomes clear inthat the dominant themeof thespeechesby PresidentSharpe andLaborRelationsDirector LongatMiami andJacksonville,was to clearlyconvey theunderstanding thatPilot would never even attempt to maintain an owner-oper-ator relationship under a Teamster contract,and that ifemployees persisted in seeking representation,Pilot wouldrevert back to its conventionaloperation.In paragraph 12(a) of the complaint it is alleged thatPilot officials-President Ruel Sharpeand LaborRelationsDirectorPercyLongon February 11 and 12-threateneddrivers of Pilot with financialloss if theyselected theUnion bytelling them Pilot would cease using owner-oper-ators in the Florida region,and would not purchase any ofthe trucking equipment of the employee owner-operators.Don Crofttestified that at the meeting with employees inHollywood,Florida, on February 11,President Sharpementioned the recent decisionby the Boardin the unitclarification case, and in so doing statedthat Pilot wouldcontinue to treat drivers as owner-operators,but Croft thenadmitted that in his closing remarks Sharpetold employeesthat it was "really up to the men"and whateverthey want-ed "he would go along with it."Croft saidthatPercy Longspoke at this meeting onFebruary 11,and made certainreferences to authorizationcards.' PercyLong testifiedthat at this meeting President Sharpe discussed the decisionof the Board in theunit clarificationdecision,herein theUC cases,and in relation thereto some questions wereasked if Pilot woulddo awaywith owner-operators, and inreply Sharpe said that he "hoped to continue the relation-ship thatthey'd had in the past,"and he had no intentionsof making any changes, and Sharpe further stated that Pi-lot had gone to a lot of expense and effortto try and pro-tect the rights of the people in Florida andhe hoped theywould exercise those rights.Long said thata question wasbrought up of whetheror not Pilot wouldsign an owner-operator contract if the Union came in.Long testified that9 Robert Curryalso gavetestimony for the General Counsel and said thatafterhe hadasked a question aboutwhat Pilot would do relative to the unitclarification decision,Sharpereplied that he had a good relationship withhis men but he could not tell themwhat to do.Sharpe then told the owner-operators that he was notaware of what he might do at some future date,but he didnot feel that Pilot could live with the Teamster owner-oper-ator contract as he knew it in the Southern Conference ofTeamsters.Don Croft stated that at the Jacksonville terminal onFebruary12, the meeting was generally the same as it wasinHollywood the day before. He said Sharpe told themPilot would "probably" be forced to go to company equip-ment,but in closing again stated that "it was up to themen" todo whatever they wanted to do. Robert Miller,testifyingfor the General Counselas to the meeting onFebruary 12, stated that Percy Long and Sharpe made ref-erences once again to the Board'sUC decision and in sodoing said that Pilot had spent thousands of dollars fight-ing this case,and Pilot still felt that its drivers were inde-pendent contractors even though the Board had held other-wise,However, on cross-examinationRobertMillerrecalled this statement by Sharpe, and specifically Millertestified:Q. (By Mr.Blue) . . . when the statement wasmade that they could not live with owner-operators,was the statement also made or was it in the contextof, "we cannot live with owner-operators under theTeamster National Master Freight Agreement?"A. (By Mr. Miller) Yes, Mr. Sharpe's the one thatsaid this.Q. (By Mr. Blue) "Cannot live with owner-opera-tors under the Teamster National Master ..."A. (By Mr. Miller) No, he said he could not livewith the owner-operators' contract and Master FreightAgreementby the Teamsters.Turning to the latter part of paragraph 12(a) allegingstatements on February 11 and 12 that Pilot would notpurchase any of the trucking equipment.Don Croft statedthat at the meeting in Jacksonville,President Sharpe toldthem that if they went for the Union Pilot would be forcedto go to "Company equipment." Driver L. D. Crews testi-fied that on February 12, Sharpe told drivers in Jackson-ville that he was going to see"if he couldn't keep the sameoperation going" and wanted everyone to "still run as own-er-operators." Crews said that Percy Long also talked onthis occasionand told employees they would be a lot betteroff to stay as owner-operators rather than try to get theUnion in. Crews said the drivers then asked aeveeal ques-tions at this meeting,and in answer to a question of wheth-er Pilot would buy the owner-operators trucks in event ofthe Union, Sharpe replied that he would not do so as hecould not operate them under a union contract.Specifical-ly,Crews testified as follows:Q. (Mr. Wooten) Do you recall any other questionat this time that were asked at this meeting?A. (Mr. Crews) Yes, sir,the same question wasasked that was asked of Mr.Sharpe, if this union wentin,wouldn't the company have to buy our trucks backbecause we were asked-Imean-well, we wasn'taskedto buy them; they just told us we would have tobuy them, or either we'd have to find us another job.So, we's just wondering why the company-if it went PILOT FREIGHT CARRIERS, INC.293union, why they wouldn't have to buy them back, orble evidence shows that at these meetings Pilot officialswouldn't consider buying them back, or wouldn't con-referred to the Union notice that had been posted, and tosider buying them back under the Blue-book price ofthe Board's UC decision and then indicated their desires tothem.continue the independent contractor status regardless ofsA. (Mr. Crews) Mr. Sharpe said that he wouldn'thave to buy-wouldn't buy any truck back, so thatwas it, they wouldn't buy truck back, they wouldn'thave any use for them, they had plenty of truck, plen-ty of equipment.Crews also stated that at this meeting some mention wasmade of R. C. Motor Lines in Miami running under anowner-operator contract, but this arrangement had provedunsuccessful. Elick Bell testified that at the meeting onFebruary 12, Sharpe told drivers that in his opinion theywere still owner-operators, and he would not give them anowner-operators union contract because R. C. Motors hadone and could not "live with it" and he felt that Pilotcouldn't live with it either. Bell stated that questions werethen asked as to what would happen with the trucks ownedby the owner-operators if the Union came in, and PercyLong replied to this question by stating that Pilot did notneed any lease equipment, and the drivers would have todo whatever they wanted with their trucks, but Pilot hadno intentions of buying any lease equipment, and alsomentioned the situation involving R. C. Motors and thefact that they had been unsuccessful in their efforts. DriverBenny Boatright also said that questions were asked aboutthe equipment owned by drivers, and Long replied thatPilot could not live with an owner-operator contract, thatthey had no use for their equipment, and told them thedrivers would have to dispose of their own trucks. He testi-fied that Sharpe also spoke at this meeting on February 12,and told the drivers he would like to have them maintainan owner-operator status and that he had spent over$200,000 in payment to a law firm in fighting for theirrights.The credited evidence in this record reveals that at themeetingon February 12, Long read the Board's UC deci-sion, and then advised employees that Pilot had spent near-ly a quarter of a million dollars on this case in order toprotect the driver's rights, and they felt it would be in thebest interest of all to keep the Union out. He also answeredquestions asked of him. When asked whether Pilot wouldsign aunion contract, Long responded by stating it wasPilot's feeling that they could not operate under a southernconference owner-operator union contract, and that R. C.Motors hadtried itand had not been able to operate underit, and Longcited exampleswhere some of the drivers fromR. C. Motorswerethen leased to Pilot at their Miami ter-minal.Ido not believe that the statements and answers ofSharpe and Long, on the dates here in question, went be-yond the rights to express their views or opinions. Section8(c) of the Act provides that the expressing of any views,argumentsor opinions shall not constitute or be evidenceof an unfair labor practice, if those expressions contain nothreat of reprisal or force or promise of benefit. The relia-the Board's decision. There was no statement made thatPilotwould never sign any owner-operator labor agree-ment, but to the contrary, several witnesses testified thattheir statements were directed to a specific contract-theowner-operator provisions of the Teamsters National Mas-ter Agreement or owner-operator contracts in the southernconference, and this reply was in response to questionsasked of him. As pointed out, all that Sharpe can be ac-cused of saying is that he could not afford an owner-opera-tor operation under the Teamsters National Master Agree-ment, and this is not the same as saying that he wouldnever sign any union contract covering owner-operators.Sharpe simply stated his opinion with relation to possibleeconomic consequences of signing the Teamsters NationalMaster Freight Agreement upon the Florida operations,and such is protected free speech under Section 8(c) of theAct.It is also clear that statements with regard to Pilot's in-tention not to purchase the equipment owned by owner-operators were made in response to specific questions di-rected to Pilot by the owner-operators, and in one instanceSharpe replied that "no one could compel him to buysomething that he wouldn't have a need for." There is con-siderable testimony in this record as to the value of thetrucking equipment owned by the owner-operators, and es-timates run as high as $28,000 to $30,000 range. However,as pointed out, it must be recognized that each owner-oper-ator does not own the same type and make of tractor. Infact,most of these vehicles are different and are differentlyequipped, but to the contrary, Pilot generally purchasedautomotive equipment on a long term rotation plan andapproximately 200 trucks are bought at one time. All ofthese trucks have the same equipment, same tires and sameengine, and this gives Pilot the advantage of being able tostock identical repair parts and have equipment that me-chanics are trained to repair. Obviously, such would not bethe case if Pilot were to purchase the tractors of the owner-operators. In the final analysis, there is no evidence in thisrecord that statements relating to the refusal of Pilot topurchase the owner-operators' vehicles was related to an-tiunionmotive, but must be deemed clearly permissiblebased on business reasons and justifications. Moreover,when considerations are given to the statements here inquestion, it must also be kept in mind that Sharpe continu-ally and repeatedly informed the owner-operators at thesetwo meetings that they could do whatever they wantedwith regard to seeking union representation and he wouldgo along with it, and even several witnesses for the GeneralCounsel so testified, as I have detailed previously herein. Ihereby recommend that the allegations contained in para-graph 12(a) of the complaint be dismissed.Paragraph 12(b) alleges, in part, that Pilot violated8(a)(1) of the Act by granting over-the-road drivers an in-crease in the mileage rate paid for freight.During the course of the trial it became apparent thatthe only wage increase granted to drivers resulted from theemergency fuel surcharge issued by the Interstate Com- 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerce Commission,PermissionNo. 74-2525. The languageof the surcharge itself provides:A surcharge of six percent(6%) subjectto a one centminimum applies in connectionwithallfreightcharges for line haultransportation and charges forotherserviceswhichconsume fuel,such as pick upand delivery, whichare specifiedin this tariff.Special PermissionNo. 74-2525requiresthat the per-son actuallyresponsibleby contract or otherwise, forthe payment of fuelcharges, is to receive a full in-crease in revenuederived from surcharges publishedthereunder... .PermissionNo. 74-2525 is dated February 7, but onFebruary 8the Interstate Commerce Commission issuedan amendmentto SpecialPermissionNo. 74-2525. Theamendmentprovided,inter alia:Only onesurchargeas to a tariff may bein affect atany one time,and any surcharge filed under authorityof thispermissionshall not provide for any exceptions(nonapplication) with respect to any particular tariff.Pilot arguesthatthe import of this amendmentapparentlyrepealed the 1-percent surchargethat had been issued onJanuary 30,effectiveFebruary 11,and as a result there wassome confusion in the mindof Hobert Miller and otherPilot officialsas towhether thefuel surcharge was a combi-nation of 6 percent plus 1 percent(7 percent) or whetherthe surcharge was only 6 percent with the 1 percent elimi-nated uponthe adoption of the 6-percent surcharge.1°It is undisputed that the increase resulting fromthe fuelsurcharge was made retroactiveby Pilot from February 11(the ICC effectivedate) to February 8, and the owner-oper-ators were informed of the fuelsurcharge increase duringthemeetingsheld by Pilot on February 11 and 12, asaforestated.The General Counsel contends that Pilot announced andapplied thesurcharge increase in such a manneras to con-fer a benefit whereitwould do them the most good, andthis was done despitethe fact that no official documenta-tion was thenavailable to any of the Pilot speakers andhad the obviousintentof coolinginterest in organizationalactivity.The General Counsel furthermaintainsthat thedisparateapplication of thefuel surcharge also shows ille-galmotivationin that road drivers, whosecompensationcomplaint was the primesubject,weretold that paymentwould be retroactive to February 8, and the city drivers,who had not voiced any particularcomplaintabout fuelcosts,were told thatpayment to them would not com-mence untilFebruary 18, because freight carrying the sur-charge would not reachFlorida until that date. Moreover,the General Counsel points out that theactual fuel sur-charge authoritydoesnot directly concern any driver orowner-operator, but is merely authority for the carrier to10 Prior to the fuel surcharge,the over-the-road drivers of Pilot made 32cents per mile on all loads of less than 40,000 pounds,and 34 cents per milefor all loads in excess of 40,000 pounds.The 2-cent-per-mile increase as aresult of the fuel surcharge was computed by multiplying the 6-percent (or7-percent)surcharge by the applicable mileage rate of 32 or 34 cents permile. In either case, the amount of the increase was computed as 2 cents permile and the mileage rates were increased accordingly.impose an additional surcharge upon existing tariffs, andno carrier had authority to impose such surcharge prior tothe effective date of February 11, and the retroactive appli-cation intentionally conferred a benefit.This record shows that the fuel surcharge matter wasonly briefly mentioned and discussed at the meeting onFebruary 11, and quite possibly in response to a question,and in reply drivers were told that the surcharge matterhad not been finalized, but the road drivers or contractorswould receive about 2 cents a mile and the local city driv-ers would get the increases automatically based on the per-centage of their revenue.At themeeting in Jacksonville onFebruary 12, Long brought the surcharge matter up andgave the same general explanation as Sharpe gave the daybefore.Hobert Miller explained that a new payroll period beganfor Pilot on February 8, and thus the retroactive periodwas limited to a period of 2-1/2 days. Pilot argues that hadthe fuel surcharge not been made retroactive to February8, then the first 2-1/2 days of the payroll period wouldhave beenpaid at 32cents per mile while the remainingdays in the payroll period would have been paid compen-sation at 34 cents per mile for all loads less than 40,000pounds, and the same relationships for loads in excess of40,000 pounds.It appears to methatPilot made no effort to indicate tothe road contractors that the increase was in any way relat-ed to their union activity, but on the contrary were toldthat the increase resulted directly from the fuel surcharge.Thus, Don Croft, one of the principal General Counselwitnesses testified:Mr. Miller (Hobert Miller) told us that we were goingto get a two-cent a mile increase because of the fuelsurcharge.The increase here in question was not a matter withinthe determination of Pilot, but lay wholly within the con-trol of the Federal Government. Pilot did not seek any fuelsurcharge increase, but, as is well known,the increase wassought by truckers throughout the entire country who werecaught in the rapidly rising fuel cost squeeze. Furthermore,at the time the increase was announced,Pilot had not re-ceived any demand for recognition from the Union, and atthemeetings- on February II and 12 therewere no an-nouncements on the retroactive aspects of the surcharge.In the final analysis, it would be extremely difficult to findthat Pilot attempted to convert a Government required fuelsurcharge into a rate increase for its drivers which relatedto the union activity of its owner-operators,and where fail-ure to grant the increase would have placed Pilot in viola-tion of an order of the Interstate Commerce Commission.Paragraphs 12(b) and(d) of the complaint also allegethat on about February 11 and 12, Pilot violated the Act bypromising and granting its local city pickup and deliverydrivers anincrease in the minimumpay rates.) tThe General Counsel maintains that the increase in min-1Local city pickup and delivery drivers are compensated on a revenuepercentage basis.On all shipments from zero to 4,999 pounds picked up ordelivered by a local city driver, he received 13 percent of the Pilot revenue.On all shipments from 5,000 pounds and up the local city pickup and deliv-ery driver received 7 percent of Pilot revenue. PILOT FREIGHT CARRIERS, INC.295imum drop and pickup charges finds no support in thelanguage of the fuel surcharge authorization,and arguesthat in the case of city drivers the expenditure for fuel, theissue specifically intendedby ICCPermissionNo. 74-2525,bears no relationship to work performed and constitutes aclear benefit not mandated by the surcharge order, andthat the drivers contracts,providing 13 percent of Pilot'srevenue would automatically contain the surcharge in-crease.Itappears to me this record adequately reflects thatthere was no change by Pilot in its 7 and 13 percent basicpay rates to city drivers other than those reflected by theGovernment's emergency fuel surcharge,and the driversthen realized this increase because Pilot's revenue-theamount Pilot charges its customers-was increased by the6-percent fuel surcharge.Hobert Miller explained that if ashipment would have brought in$100 prior to the fuelsurcharge-then, after the 6-percent fuel surcharge,:Pilot'srevenue would increase to $106,and applyingthe citydriver's percentage figure of 13 percent of revenue prior tothe fuel surcharge,he would have received 13 percent of$100 or$13, and after the surcharge he would-have re-ceived 13 percent of $106 or $13.78. Pilot could not refuseto institute this fuel surcharge,nor could they reduce thepercentage paidto citydrivers,because in all likelihoodthis would have been in violation of theICC order.12It is also admitted that Pilot increased the minimum rev-enue on a local city pickupand deliveryfrom $2 to $2.15,but again this increase was made tocomply withthe fuelsurcharge.This increase was made effectiveon February18, and there is reliable evidence this date was chosen be-cause the local contractors'compensation is controlled bythe flow of rate from the east coast,New Yorkarea, and itapparently was Miller's judgment that the freight shippedcarrying the fuel surcharge would not arrive in Florida un-tilapproximately 6 to 8 days from the time the surchargewas first added to the bills, and so the date ofFebruary 18was chosen.There is no showing in this record that these increaseswere given to discourage union activity. Hobert Miller tes-tified thatthe only wayhe could pass the fuel surchargeonto the minimum pay rate was to increase the minimumby the 6 or 7 percent figure.It is also pointed out that thefuel surcharge specifically states that it applies to all serv-ices which consume fuel,such as pickup and delivery, andthus the question becomes did Miller act unreasonably inapplying the emergency fuel surcharge figure to the mini-mum pickup and delivery tariff of$2 so that an antiunionmotive can be imputed to his action. Pilot maintains thatthe answer is negative, and I am in full accordance there-with.I recommend that all the allegations contained inparagraph 12(b) and in paragraph12(d) of the complaintbe dismissed.12 It is clear that the fuel surcharge was requiredas demonstrated by thevarious orders of the Interstate Commerce Commission,and it is also point-ed out that in Maythe ICC tookthe position that Pilot was not in compli-ance with PermissionNo. 74-2525 by theirfailure to pass along the entire6-percent surcharge(Pilot Exh.14).Thus,Pilot on one hand was beingcharged with an unfair labor practice for passing on the 6-percent fuelsurcharge,and on the other hand,was being threatened with possible feder-Paragraph 12(f) of -the complaintallegesthat Pilot grant-ed an upward adjustment in the rate paid for the transferof trailersto and from various railroad: loading ramps inthe Jacksonvillearea,and it is further. alleged in this para-graph that a decision to grant other wage increases hadbeen made but could not be given because of the labordispute with the Union.Evidence in this record reveals that Pilot moved from itsold terminal to its current location on Ellis Road in thelatter part of December 1973. On January 24, approximate-ly I month after this move and before any renewed unionactivity, and a few days prior to the decision of the Boardin the UC cases, Hobert Miller and Leon Westberry held ameeting with local city pickup and delivery drivers in Jack-sonville.At this meeting local driver Denny Swain raisedthe matter of compensation for pulling trailers to.the'vari-ous railroad ramps in Jacksonville. Swain's position wasthat when Pilot moved to its new terminal there-was-anincreasein distance from this terminal location to the ramp..of the Florida East Coast Railroad (FEC), but, on-theother hand, the Seaboard Coast Line ramp was -closer tothe new terminal. Swain suggested that the Seaboard runbe reduced by $2.50 per trip, and that the Florida EastCoast haul be increased by- $2.50 per trip. The third rampserviced by Pilot-Southern-was approximatelythe samedistance from the new terminal as it was from. the old terminal, and there was no suggested change in the rate to theSouthern -ramp. Following thesesuggestions,the driverswere told that Pilot officials would discuss the matter andthen get back to them. Swain asked. -again on February 7about the changes in rates for these hauls to the railroadramps and was. told by Manager Leon Westberry -that--hewould discuss the matter with Hobert Miller. Westberrythen checked the mileage between the old terminal and thenew terminaland FEC, and found that it was further' toFEC from the new terminal. He also concluded that Sea-board was closer. to the new terminal than to the old termi-nal, and as a result it. was decided to reduce the compensa-tions to Seaboard by $2.50 per trip and increase the FECcompensation by $2.50 per trip. Westberry informed Swainof these changes on the afternoon of February 8.13The suggested changes in the rates to the railroad rampswere the ideas of city drivers made to Pilot in January, asaforestated, and after considerable investigating as to theactualmileage involved and another subsequent inquiryabout this matter by Denny Swain on February 7, certainchanges were made in the rates to two of the terminals, aspreviously noted herein. In view of the fact that this matterwas raised by the drivers and then pursued by them on atleast one other occasion, it appears to me the changesmade resulted fromtheirefforts and suggestion and with-out any illegal activity on the part of Pilot.About the only testimony bearing on the latterallegationcontained in 12(f) that a decision to grant otherwage in-al prosecutionfor notpassingon thefull amount of the 6-percent fuelsurcharge.13.Both Westberryand Miller.testifiedthatthe greatest number of runswere made from Pilot to Southern,but since distances were the same nochange was made in the Southern compensation.InWestberry'sopinion,the next greatest number of runswould be toSeaboardand withthe leastamount to Florida EastCoast. HobertMiller testified that there was aboutan equal numberof runs to Florida East Coast and Seaboard. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDcreaseshad been made but could not be given any effectbecause of the labor dispute with the Union, was given byGeneral Counsel'switnessRobert Miller. He made refer-ence to the meeting with drivers on February 12, and attri-buted the following two statements to Sharpe:"Butanyother increases at this time,"that he's not atliberty to give because of the union activities that wasgoing on.He (Sharpe) said, "We gonna do something about thatlater on, but right now," he said, "we can't do any-thing because of thingsbeing tied upin this mess withthe Union."L.D. Crews testified that at a meeting in February, Ho-bertMiller stated that he could not do anything about in-creases while unionactivitywas going on.No other witness called by the General Counsel saidanything in their testimony about a promise of future wageincreases but for union activity, and, in the final analysis,there was no testimony attributed to Pilot wherein it wasstated that a decision to grant other wage increases hadbeen made, but could not be given any effect because of alabor dispute with the Union. Percy Long, the Pilot direc-tor of labor relations, who attended the group meeting ofowner-operatorsin February, credibly stated that he hadno recollectionof anydiscussion of wage increases or pos-sible wage increases at the meetings with the exception ofthe increase relating to the fuel surcharge.I shall recom-mend that all the allegations contained in paragraph 12(f)be dismissed.Paragraph 12(c) alleges that on February 11 and 12Sharpe and Miller announced to employees at the meetingsthat they were going to receive wage increases and an up-ward adjustment in pay rates while also stating that Pilotwould like to give furtherwage increases,but were unableto give more because of Pilot's labor dispute with theUnion. As noted beforehand, the wage increases in ques-tion were made necessary because of the federal fuel sur-charge, and there is no reliable testimony attributing coer-cive statements that Pilot was unable to give furtherincreasesdue to the labor dispute. In accordance with theabove, paragraph 12(c) is also dismissed.Paragraph 12(e) alleges that on or about February 18Hobert Miller told Local pickup drivers in Sarasota andTampa that they would receive an increase in minimumratespaid for the pickup and delivery of local freight. Ap-parently, this allegation is directed toward the estab-lishment of the minimum rate per solid loads. Robert Mill-er testified for the General Counsel that at a meeting inJacksonville, in February, Hobert Miller made an an-nouncement of the institution of a $30 minimum for solidload pickups and this would have been a substantial in-crease since the greatest amount he had ever received for aload of solid freight was $25.The General Counsel argues that this announcement, inthe middle of an organizational drive, was clearly calculat-ed to stop the spread of card signing into other terminals ofPilot, and because of the constant contact between driversof the variousterminalsin Florida, this increase would im-mediately become known to the Jacksonville drivers withthe unmistaken implication of reward and punishment.TheGeneralCounsel furthermaintainsthatHobertMiller's subsequent rescinding of this increase does notchange itstainted existence,because he did so by notice toterminalmanagersand not by open announcement to em-ployees.Hobert Miller stated he never mentioned in any meetingheld in Jacksonville any change in the minimum pickupcharge for solid loads, but admitted he did discuss thismatter withmanagersand local contractors or drivers atthe Tampa,Sarasota,and Miami terminals on or aboutFebruary 18. However, Hobert Miller went on to say thatthe minimum was never paid to any contractor.Again, as pointed out, Robert Miller is the only local orcity driver for Pilot who can recall suchan announcement,and neither city drivers Crews nor Boatwright recalled thesubject, and I agree the reason for this is that no suchannouncementwas ever made in Jacksonville. At the verymost Robert Miller received rumors and hearsay informa-tion fromdiscussionswhich took place at terminals hun-dreds of miles from Jacksonville. I shall recommend thatthe allegations in paragraph 12(e) be dismissed.Paragraph 12(g) of the complaint alleges that in the lat-ter part of January and early part of February, HobertMiller told unit employees to come to him with their work-ing problems so he could get their complaints cleared up.The General Counsel points out that the meeting on Janu-ary 20 with over-the-road drivers of Pilot, and the meetingon January 24 with city drivers of Pilot, as aforestated,werevery unusualmeetingsin two respects. First, all priorattempts to arrange such meetings had been denied, andsecond, in the face of the impending organizational drive,ManagerMiller was soliciting grievances with assurancethat he would make adjustments where necessary since theroad drivers were complaining about the dispatch proce-dure, and the priority in refueling trucks, and the city driv-ers were complaining about the rates being paid on trans-fers to the various railroad ramps, as aforestated.Initially, it should again be noted that these two meet-ings inJanuary took place prior to the receipt of theBoard's unit clarification decision as that decision did notissue untilJanuary 31. In fact, the hearing in the UC casescommenced in June of 1972, and organizational efforts atPilot had been in a more or less state of suspended anima-tion from that date until the first of February 1974. Itshould also be specifically noted that Don Croft came toHobert Miller and asked for themeeting ofJanuary 20,and DennySwainrequested the meeting on January 24,and it should further be remembered that this was a periodwhere extremely rapid fuelincreasesand shortages werecausing considerable alarm and confusion to truckers allover the UnitedStates.Its no wonder that Miller grantedthemeetings with the drivers most directly effected bythese conditions.At the meeting on January 20 a question was asked as towhy drivers were not allowed to fuel their own trucks. Atthis particular time truck attendants were fueling all vehi-cles-both company and owner-operator-and because ofthe "clocking" procedures required by ICC regulations,owner-operators lost a substantial amount of "runningtime" in having to wait for the attendants to fuel their PILOT FREIGHT CARRIERS, INC.297trucks. As a result of these circumstances, owner-operatorswere then allowed to fuel their own trucks,and the self-fueling operation with a meter beganon February8. It wasstipulated that the self-fueling equipment, including themeter, was ordered by Pilot before January 1. As pointedout, the problem of fueling the contractors' vehicles was inthe process of correction before the Union's organizationaleffort was rekindled in February.The other matters discussed at these two meetings inJanuary included a change in the pay rates to rail ramps, asaforestated, complaints about the dispatch procedure, andthe primary complaints about getting more money for theowner-operators because of their rapidly increased expen-ses-fuel,tires, repairs,and items of this nature.Since these meetings in January were specifically re-quested by the drivers or their spokesman, and then onlyconcerned or dealt with the matters raised by the drivers,and since the meetings in question were,held prior to theBoard's decision in the UC cases, I am unable to find anyviolation of the Act. I recommend that the allegations con-tained in paragraph 12(g) be dismissed.Paragraph 12(h) alleges that a letter sent by Pilot onMarch 6 threatened strikers with reprisals if they did notreturn to work. It is undisputed that Pilot sent a letter onMarch 6 to everyone involved in the labor dispute here inquestion. The letter stated:TO ALL PERSONS,INCLUDING EMPLOYEES,LOCAL AND ROAD-DRIVER CONTRACTORS,AND EMPLOYEES OR DOCK CONTRAC-TORS ASSIGNED TO THE JACKSONVILLE TERMINAL:Please be assured that Pilot Freight Carriers, Inc., willtake no action against any employee, local or roaddriver, contractors or employee of a dock contractorwho has not been working but desire to return towork.As always, we will continue to respect the rights of allperson associated in any way with Pilot.On March 3 Manager Hobert Miller received a tele-phone call from driver Henry Scruggs who informed Millerhe had heard rumors that all contractors who were with-holding services due to the strike had been fired by Pilot.Miller assured Scruggs that this was not true,and testifiedthat this call from Scruggs then prompted Pilot to contactall other strikingdriversand inform them that they had notbeen fired. The General Counsel argues that this letterfrom Miller is an implied threat as it expressed to thosestrikerswho did not immediately return less favorabletreatment, and further that this is the only interpretationpossible when viewed in the light of subsequent eventswhich took place between the alleged event that motivatedthe letter and its actual dispatch some 3 days' later.Paragraph 12(i) alleges that Pilot officials made tele-phonecalls and metwith striking employees in order tosolicit the employees to abandon the strike and return towork.It further alleges promises of the use of Pilot equip-ment at no cost,and promises to permit double runs werealso made to owner-operators if they would abandon thestrike.It is undisputed that for a short interval striking owner-operators were permitted to utilize Pilot equipment free ofcharge when some of them initially returned from thestrike if they desired to do so, and it is also undisputed thatdouble runs were permitted upon returning to work fromthe strike. However, in order to make a completeassess-ment of these allegations, all the surrounding circum-stances must again be considered.One of the factors that should be taken into accountwhen evaluating these allegations was the actual fear of thereturning owner-operators to utilize their own tractors, andto drive alone or single at a time when the strike was offi-cially still in effect, and these fears of strike-related damageand retaliations were clearly the motivational -consider-ations in offering and granting the changes of operationshere in question, and the use of Pilot equipment was per-mitted if the owner-operator involved was afraid of dam-age to his own tractor, but in the alternative Hobert Milleralso told owner-operators that they could use their ownequipment and in such cases Pilot would then be responsi-ble for any strike-related damage.14There is some testimony in this record by owner-opera-tors to the effect that the use of Pilot equipment withoutcharge "double their income" or "substantially" increasedtheir income. As pointed out, it must be remembered thatPilot did not furnish the fuel for the Pilot vehicles. All thefuel involved was furnished by the owner-operators. Fur-thermore, a few weeks after some of the striking drivershad returned, a fee of 5 cents per mile was then charged forthe use of a Pilot tractor, but owner-operators were stillrequired to supply the fuel.Owner-operator W. B. Rowan, a witness for the GeneralCounsel, tried to explain how the use of Pilot equipment"doubled" his income. First, Rowan mentioned fuel. How-ever, whether driving Pilot equipment or his own, he paidfor the fuel. Next he mentioned tires and tractor mainte-nance. Admittedly, there is the cost saving of tire wear andtractor maintenance by driving Pilot equipment. However,by Rowan's own figures, the savings came to perhaps 5 or6 cents per mile, at most, and this is the amount that Pilotstarted charging owner-operators to use Pilot equipment afew weeks later. Other costs mentioned by Rowan weresuch fixed costs as depreciation, insurance, initial cost ofhis tractor, and down payments. However, whether hedrove his truck or a Pilot tractor, there is no impact onthese costs. Don Croft stated that when he returned fromthe strike he chose to use company equipment because itwould save wear and tear on his own equipment, but whenPilot started charging 5 cents per mile for the use of Pilot'sequipment, Croft ceased using Pilot's equipment and be-gan using his own tractor.Immediately after Hobert Miller received the call fromHenry Scruggs on March 3, as aforestated, he then madetelephone calls to all the other drivers of Pilot who were onstrike to inform them that work was available as he hadfreight to move, and told them they were welcome to re-turn if they desired to do so, and on March 5 Hobert Milleralso called a meeting of striking drivers at a nearby Rama-da Inn. Miller explained that "lots of rumors were floatingaround" and he wanted drivers to know that Pilot had14 Itmustalso be recognizedthatat thistimethe strike at Jacksonvillewas beingsupported by other Teamsters locals. 298DECISIONSOF NATIONAL LABOR RELATIONS BOARDwork for them. At this meeting on March 5, driver JackLumly asked Miller what consideration could be given tocontractors"teaming up and running double."Lumly alsostated that he had a previous injury and because of it couldnot drive continuously for more than 3 or 4 hours withouttaking a break, and that this-presented a problem to himbecause uniondrivers from other carriers would comealong and harass him. Lumly stated that he had alreadyexperienced this harassment on previous trips. Followingthese statementsone of the drivers at the meeting askedabout placing a guard on a truck with the driver. Millerreplied and informed the owner-operators that a guard wastoo expensive,but in the alternative,if contractors desiredto team up and ride together, he would agree to these ar-rangements.Double runs were then permitted for a periodof approximately 10 days at 50 cents per mile (25 cents permile per driver) compared with the normal 34 or 36 centsper mile for the driver on a single operation.On March 7 another meeting was held at the RamadaInn asdriver Ray Geiger had asked Hobert Miller to talkto other road contractors who were interested in returning.Aftercertain questions were askedby the driversas to theircoming back,Miller assured them there would be no retali-ations,that he had freight to move,and he wouldwelcomethem back.Ray Geiger then asked Miller if he could drivea Pilot truck if he returned because he was afraid to drivehis own due to possible damage to it. Miller replied thatPilotwould pay for broken windows and other damagesresultingfrom strike activity if they drove their own equip-ment.l5It appears to me that in the instant case the solicitationsby Hobert Miller were within "noncoercive" guidelines.First ofall I am in agreementthat the letter sent out byPilot on March 6, as set forth previously herein, informingall concerned that there would be no action taken if theydesired to return to work,cannot be considered as an im-plied threat. As pointed out, this is particularly true whenthe last sentence of the letter states that Pilot would contin-ue to respect the rights of "all persons associated in anyway with Pilot," and, moreover, there are absolutely noindications in this letter that any adverse actions would betaken against those who did not return.The owner-operators returning from the strike might15Manager Hobert Miller recalls conversations taking place on this sub-ject matter in these meetings with drivers.He testified:Idon't know-someone in the meeting asked about driving Pilot equip-ment.stating that the reason he was concerned-or had any interest indriving Pilot equipment was that he was concerned about the safety ofhis own equipment and would like to drive Pilot equipment for thereason that fear that his equipment would be damaged.General Counsel witness Robert Young. in response to a question aboutusing Pilot equipment, testified as follows:No, only when Mr. Miller [Pilot Regional Manager] told us that wecould drive company equipment if we were afraid that our equipmentwould be damaged as strike result,but if we drive our equipment and itwas damaged in any type way, strike-related,that the company wouldtake care of all repairs.Similarly, Robert Miller, another General Counsel witness, testified:Yes,Mr.Cooper[Pilot's SafetyDirector] said that."You guys cancome on back to work and,likeMr.Miller say, it hasn't been permittedin the past.you can-if you fear for your own tractor, you can ... youdon't have to driveit,youcan use company equipment... .have temporarily made a little more money operatingPilot's tractors and driving double, but these basic arrange-ments and offers were made at the owner-operators' re-quests because of their real fear in driving theirowntrac-tors,and these same apprehensions were furtherexemplified in their request to run double, as aforestated.This is not a situation where the employer specifically ad-vised strikers that they would received special and enumer-ated benefits on returning, but, in essence, were arrange-ments whereby drivers could use company equipment sotheir own tractors would not be damaged by other strikers,and also have personal protection and safety by runningdouble, and these considerations triggered such arrange-ments. If the owner-operators received any indirect or tem-porary economic benefits, they can be readily attributed tothe difficulties related to and created by the strike, andpotential property and personal damages flowing there-from. Certainly, the law does not require an employer, inthe midst of a strike, to compute to a "finite degree" thepossible financial benefit to an employee who wants tocome back. I recommend that the allegations contained inparagraph 12(h) and all the allegations in paragraph 12(i),be dismissed."Paragraph 12(j) alleges that on March 3, Jerril Bumgar-ner threatened the Union's pickets who were engaged inpeaceful picketing at Pilot's terminal in Charlotte, NorthCarolina.Mose Brown testified that Jerril Bumgarner wasthe Pilot official who made this threat, but Jerril Bumgar-ner established that he was not in the Charlotte area duringthe period alleged in the complaint, and when Mose Brownwas later asked to observe Jerril Bumgarner, he admittedthat he was not the man involved. The General Counselthen stated that he intended to amend the complaint whenidentity was established, and on the last day of the trial,August 2, moved to amend, and I denied the motion main-ly on the grounds of untimeliness. Jerril Bumgarner testi-fied on July 24 that he was not theBumgarnerinvolved inthe incidentat Charlotte, and, therefore, it appears therewas ample opportunity to present the amendment muchearlier in the trial rather then waiting until the very lastpossible moment. It seems to me that such practices mustbe vigorously discouraged as it places undue burden onmost everyone concerned, and undersome circumstancescan be highly prejudicial. The prosecution should know itsfull case prior to resting and most certainly before the op-position has rested its defense. I recommend that para-graph 12(j) be dismissed.Paragraph 12(k) alleges that on or about March 3, Ray-mond Miller, Pilot's terminal manager at Charlotte, sum-moned the police to search the pickets at the terminal, andin so doing created the impression that he had called policeto search employees engaged in peaceful picketing.Raymond Miller arrived at the Charlotte terminal about3 a.m. on March 4, and observed a car bearing Virginialicense plates parked on the property of Ranch House Res-taurant, a business located adjacent to the terminal, andMiller did not recognize either the car or the people in it.Miller saw no picketing at this time, and said that therehad been no picketing at the Charlotte terminal prior to16During the trial subsec. (4) of par. 12(i) was stricken from the com-plaint. PILOT FREIGHT CARRIERS, INC.this incident. Miller further testified that the Ranch HouseRestauranthad experienced several robberies and other in-cidents over the past several years, and as a result there wasan agreementbetween Pilot and the Ranch House thatthey would report suspicious people, and, therefore, he im-mediately called the local police. Union RepresentativeHenry Baker and Mose Brown stated that a picket line hadbeen established on Sunday, March 3, and Baker placedManager Raymond Miller at the scene around 11 p.m. thenight of March 3, where he supposedly was trying to per-suade dockworkers to cross the picket line. However, theimportant factual issue for my consideration is Miller's tes-timony that he did not see any picketing when he arrived atthe terminal in the early morning hours of March 4, butonly observed a strange car in the adjacent Ranch Houseparking lot with men sitting in it. In their testimony thepickets admitted that from time to time during these earlyhours, they were sitting in the car with the out-of-Statelicense plates, and would only come out of their car whenthey saw the lights on other vehicles approaching.In the final analysis, this record shows that RaymondMiller did not see any picketing in progress when he droveup-at least two men were setting in a foreign car at a veryunusual hour-and the car was parked on nearby propertywhere there hadbeen seriousdifficulties in the past. Fromthese circumstances there is little to suggest or indicate thatthe police were called to harass pickets, but in the alterna-tive it appears that the police were called because there wasa suspicious looking car parked on the Ranch House prop-erty, and calling the police under these circumstances doesnot constitute a violation of the Act." I also recommendthat this allegation be dismissed.Paragraph 12(1) alleges that on or about January 26,Harvey Lane of BBR, threatened dock employees with lossof their jobs at Pilot's Jacksonville terminal, by stating thatif the Union organized the terminalhe (BBR)would losethe dock contract. I agree there is no reliable evidence inthis record to support this allegation, but T. J. Paul cameprobably the closest to approaching the subject when hestated that in February, Lane told him that since a 30-dayperiod was involved (in employment contracts) he couldterminate peopleand hire in a new crew "if it were to comeup to a strike," as he would have to move Pilot's freight,and then further told Paul "that if we were to vote for theunion and a strike was to come up that it could put him outof business, which,in a sense, it could." These statementswere expressionsby Lane all hinging on what could hap-pen in event of a strike, and must be deemed privileged. Itis recommended that this allegation be dismissed.Paragraph 12(m) of the complaint alleges that on orabout February 1, Harvey -Lane informed an employeethat Pilot's president, Ruel Y. Sharpe, was prepared tospend $10 million to, keep the Union from organizing theemployees in Florida. The only employee testifying to sucha conversation was Melvynn Johnston, and he also saidthat Lane made this statement to him both before and afterBBR becamethe dock contractor. Lane denied ever tellinganyone that R. Y. Sharpe would spend $10 million to keep17Upon arrival the police merely conducted a routine investigation andthen immediately left the area.299theUnion from organizing the employees, but admittedtelling dock employees at - Jacksonville that Sharpe hadspent, as he recalled; `a quarter of -a million dollars in -legalfees, and this was the extent of his statement with regard tomoney spent by Sharpe.As pointed out, inCosco Product Company,123 NLRB766, 776 (1959), an employee testified that the plant super.intendent told him that the president of the company was a"determined man," that he was determined not to have aunion, and that he would "spend a lot of money to keepthe union out." There was no finding that the above state-ment was violative of the Act, and the statement made byLane as to what Sharpe had spent in legal fees is substan-tially similar to the above quoted statement fromCosco-astatement, that was not found to be illegal. It is recom-mended that this allegation be dismissed.`Paragraphs 12(n), (o), and (p) of the complaint allegesthat on various dates in February, Lane interrogated em-ployees concerning their union activities, told his employ-ees that the $10,000 he was spending for attorney fees tofight the Union was money that otherwise would be intheir paycheck, that he could not afford union wages and ifthe dockworkers were organized they would be looking foranother job, and further told the'employees they were allon probation and hurting themselves by signing cards. It isalso alleged that Lane put into effect a rule prohibitingunion solicitation except on break or at lunchtime.It is admitted that Lane had a number of conversationsand meetings with his employees, but it is argued that someof the conversations took place when Lane was a driver forPilot, that on other occasions employees themselves initiat-ed the conversations, and at other times there was a lot of"joking" going on.There is credited testimony in this record by T. J. Paul,Sr., to the effect that on or about February 7, Harvey Laneasked Paul if he knew or, had heard anything about thesigning of union cards and the ruling by the Board, andLane also told him he had heard Paul was passing outauthorization cards. Paul testified that during the middle ofFebruary he went out to the union hall in Jacksonville fora specific reason, and upon returning or within a few daysthereof, Lane asked him why he had done so and also in-quired what he had heard, and on one of these occasionsthe conversation was concluded when Lane reminded Paulthat his BBR dock employees "worked there for 30 days"on a probationary period and he could terminate them andhire a new crew in the event of a strike.18. I-CurtisMacDowell testified as to a meeting Lane con-ducted on February 8, and credibly testified that at thismeeting with about 25 dock employees present, Lane toldthe gathering there. was union talk on the dock and he was"awful disappointed":_ in them; reminded the employeesthat some had signed union cards and it was not "verynice" of them; also reminded dockworkers that some werein a probationary period and were only "cutting" their"own throats" by signing union cards; said that there wasno way the Union would come in as Sharpe was spending"X" amount of dollars; and near the end of the meeting18 BBRapplication blanks filled in atthe time ofemploymentmade refer-enceto the rightofmanagementto terminate employees within 30 dayswithout recourse. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDLane told employees that if he or any dock supervisor ob-served any employees talking about the Union,passing orsigning union cards on worktime,they would be fired im-mediately.MacDowell said that at this meeting Lane alsoreferred from time to time to a paper he had in his handand especially so when he mentioned what he could do inevent of a strike.19Lane further told his employees that heknew who had not signed cards, that the Union did not like"casual help" but those that wanted to work in event of astrike could do so because Pilot would not "let anythinghappen"to them.In several respects Mose Brown corroborated the testi-mony of MacDowell as to what was said by Lane at hismeeting with dockworkers on February 8, but Brown alsotestified that Lane told them he had paid out $10,000 for alawyer and he could have divided up this amount amongthe employees 20The foregoing testimony which has been credibly attri-buted to Lane or the Respondents as joint-employers, in-cluded illegal instances of interrogations about union activ-ities-asking Paul why he had gone to the union hall, andinquiries about the passing and signing of authorizationcards.These interrogations by Lane were unlawful inas-much as the information elicited by him could serve nolegitimate purpose,and provided no assurances of anykind against reprisals.It is without need of citation that anemployer's threat to discharge employees because of theirmembership in or activities on behalf of a union is viola-tion of Section 8(axl) of the Act, and, as pointed out, therecan be no clearer violation than Lane's statements at ameeting of employees in reference to probationary employ-ees being terminated or "cutting their own throats" be-cause of their card signing activity on behalf of the Union.Furthermore,I find that on this occasion Lane also orallypromulgated an illegal or overly broad no-solicitation rule,as his sudden announcement on this matter only prohib-itedunionactivities on worktime and it was specifically sostated.No employee was prohibited from any kind of con-versations or solicitations during worktime, and from thenature of the open informality at the dock on many otheroccasions,as duly reflected in this record and by the de-meanor of Lane himself,Ithink it safe to assume therewere continuous discussions and other activities going onwhile the dockworkers were performing their jobs, and, ofcourse,there were no restrictions of any kind against theseactivities.The talking and discussion about union mattersand authorization cards were the only things admonished.Ling Products Company, Inc.,212 NLRB 152(1974).2119 It is admitted that at this meeting Lane made reference to written inter-office correspondence dated February 7 from Hobert Miller. See Resp. PilotExh. 19.10Melvynn Johnston testified that he had had extensive conversationswith Lane about each other's views toward unions prior to the time thatLane became the dock contractor.At the time of these conversations Lanewas an owner-operator(nonsupervisor) for Pilot and Johnston was a dockemiloyee.Lane had every right to spend as much money for a lawyer or for legalfees as he so desired, and whether or not any savings or reductions of costin these respects would or would not be included in the employee pay-checks,is strictly speculative and within the sole control of management. Irecommend that subpar. (1) of par. (o) be dismissed.The 8(a)(3) AllegationsIt is alleged that on February 7, the Respondents, asjoint-employers,discriminatorily discharged BBR employ-ees Roy Brace, and Melvynn Johnston.In late January Pilot's terminal manager in Jacksonville,JerryGilliam,told Brace that if he wanted to continueworking he should go to Lane's office and fill out an appli-cation.Brace did so and within a few days commencedworking for BBR switching trucks on the second shift-from 3 p.m. to 11:30 p.m.At the time Brace was hired as aswitcher,Lane mentioned to him the pending UC cases,and, according to Brace, told him he hoped the decisionwould not give the Union the right to organize or it wouldput both he and Brace out of a job.On February 6 Melvynn Johnston informed Brace of thedecision by the Board in the UC cases, and asked Brace tosign an authorization card which he then did. Brace testi-fied that I day later,February 7, he came to work at 3 p.m.and at approximately 7:30 that evening had completed re-fueling trucks and clocked out for supper.He said that ashe did so Harvey Lane followed him out of his car andthen informed him that he could pick up his time in themorning.When Brace asked for the reason Lane re-sponded that they didn'towe him any G- D- reason,and he did not have to give one. Later that same night,February 7,Brace called Johnston and they discussed theirsituations and Johnston then suggested to Brace that hereturn to the dock and solicit some of the other employeesand to meet them after work.Shortly after midnight, Feb-ruary 8, Johnston and Brace met with several other dockemployees at a parking lot where additional authorizationcards were obtained.Lane's recollection of the discharge is substantially dif-ferent. Lane testified that he went to the terminal around6:30 or 7 on the evening of February 7. He stated he wentinto the dispatch room to check the board showing thenumber of trailers in the yard yet to be worked,and saidthat Pilot dispatchers were"raising cane"about switchersbeing behind in hooking up the units.Lane stated thatupon receiving this complaint he noticed that Brace wasleaning against the timeclock with his timecard in his hand.Lane testified he then took a stack of switch tickets to helpclear the congestion and headed toward the timeclock, butwhen he reached the clock area Brace noticed the switchtickets in his hand and told Lane, "Don't hand those god-dam things to me. Give them to Sam.I'm going to supper,"and then punched his timecard and walked toward thefront of the building.Lane testified he gave the switch tick-ets to another switcher and followed Brace outside and assoon as he got to the car he told Brace,"Roy, it's notworking out,and I just as soon you didn't come back afteryou finished supper,"and that, according to Lane,was theextent of the conversation.Melvynn Johnston had worked previously for Pilot as aswitcher,but on January 27 started his employment as aswitcher for BBR at the Jacksonville terminal. Johnstontestified that on February 4 he heard about the decision bythe Board in the UC cases,and on the next morning hewent to the union hall in Jacksonville to discuss the deci-sionwith Business Agent Jim Wheeler. On February 5 PILOT FREIGHT CARRIERS, INC.Johnston signed his authorization card and was also givenadditional cards to be signed by others, and in the next fewdaysJohnston was able to get the signaturesof 17 dockemployees-14 of them on or by February 7.At 11 p.m. on February 6, Johnston reported for hisregular shift, and worked until about 2:30 a.m. on themorning of February 7 when he took sick and had to gohome. Johnston testified that on the evening of February 7,about 8 p.m., Lane called him and inquired as to his health,and then told him there would be no use for him to cometo work because he was fired. When Johnston asked why,Lane replied, "You know more about what's going onaround here than I do."The Respondents maintain that the discharge of Braceset into motion the events which lead to the eventual dis-charge of Johnston.Brace was a switcher on the 3.to 11:30evening shift,and Johnston was a switcher on the 11 p.m.to 7:30 a.m. shift, and when Lane discharged Brace he hadto have a switcher come in to take Brace's place. AccordingtoLane, since Johnston was one of the switchers whowould report for the next shift, he called Johnston andasked him to come in early.Lane testified that Johnston had been a constant sourceof complaint from Pilot dispatchers, and also that T. J.Paul had complained about Johnston's work, and as a re-sult of these complaints he had reassigned Johnston to adock switcher and had put Paul up front with the dispatch-ers.There is further testimony by Lane to the effect thatfollowing this reassignment,Lane's docksupervisor on themidnight shift became upset with Johnston because hecould never find him, but Lane suggested to his supervisorthat he assign Johnston to "strip trailers" whenever thiswork was needed, and then Johnston would have some-thing to do when he had finished switching trailers andwould not be as likely to disappear. Lane testified that onthe night of February 6 he had a discussion with his docksupervisor regarding Johnston's work in the trailers, andhis supervisor told him he had put Johnston in a trailerover Johnston's protest, and on the night in question John-ston had reported sick and had gone home.Lane testified that on the evening of February 7, follow-ing the discharge of Brace, he called Johnston and askedhim how he was doing, knowing that he had been sick thenight before, and Johnston told him that working in thetrailer had made him sick. According to Lane he thenasked Johnston to come in early because he was short ofswitchers, but Johnston would not answer him one way orthe other as to whether he would come in early, and afteran argumentover whether he would or would not report,Lane finally said: "Just don't bother to come in. I can't getan answer; just don't bother to come in." In response tothis,Lane testified that Johnston told him he would be inat 11 p.m., his regular reporting time. Lane said he theninformed Johnston that it would not do him any good andthat he was pulling his timecard.The Respondents contend that Brace and Johnston weredischarged for cause based on the reasons as outlined inLane's testimony, and further that there is lacking any evi-dence to indicate that Lane knew or had any reason toknow of any union activity on the part of Roy Brace, norwas Brace involved in the solicitations of any authorization301cards.Admittedly,theRespondents agree that Johnstonwas actively engaged in solicitation of authorization cardson behalf of the Union,but maintain there is no evidencethat Lane was aware of this solicitation.Priorto his termination there is no testimony whatsoeverthat Brace was involved in the solicitation of authorizationcards and his name did not even appear as a witness onany of the cards.His only activity for the Unionbeforethedischarge was the signing of his own card,and there is nosubstantial evidence in this record to show that Lane wasever aware of this fact.It is recommended that the allega-tion pertaining to Roy Brace be dismissed.In the case of Johnston the initial-consideration, ofcourse,iswhether Lane had knowledge of his union activi-ty prior to the discharge,and on the basis of this record asa whole,I conclude that Lane had such knowledge. Laneknew Johnston before the events in question here,and ad-mitted that in December1973,Johnston was already com-plaining about working conditions at the Jacksonville ter-minal,and at that time specifically told Lane that he was"just waiting"for the Union to come in.On or about Feb-ruary 1, Lane and Johnston had another union conversa-tion,and other testimony in this record makes it clear thatLaneknew who were circulating and getting the cardssigned.Lane was fully aware that Johnston was a strongunion adherent.On the day Johnston was terminated,February 7, Pilotwas also holding a series of small group meetings at theJacksonville,terminal.Pilot'sDistrictManager Leon West-berry testified that at these meetings on February 7, heread a memo from Manager Hobert Miller(Pilot's Exh. 19)to the various groups of drivers meeting with him, andwherein it is stated,inter alia,"We fully expect that theTeamsters will now go outand try to sign up Pilot's con-tractors and employees of the various dock contractors... We suggest that the dock contractors consider verycarefully any attempt by the Union to sign up their em-ployees."Westberryoffered in support of his testimony alist of drivers he had meetings with,and the list indicated15 drivers by name who attended sessions on February 7,and. a review of the names of people attending the sessionson February 7 included H. Lane.Itwould appear to methat these meetings withWestberryon February 7, set thestage for a rapid survey by Lane of his situation,and thehunt for the union leader on the dock was underway. Onthe night of February 7 employee Thomas J.Paul, em-ployed by BBR as a switcher on the 11 p.m. to 7 a.m. shift,reported for work and was advised by Lane that Johnstonhad been let go. Lane then asked Paul what he had heardabout this dispute and signing of union cards and the rul-ing, as aforestated.Lane also advised Paul that someonehad said that he was passing out union cards, but Paul saiditwas a lie and he had not even signed a card.Mose Brown,another switcher at BBR, testified con-cerning a conversation he had with Lane on the afternoonof February 7, and wherein Brown was accused of passingout union cards.Brown denied that he had anything to dowith union cards. 2222 Brown further testified concerning a conversation between himself andContinued 302DECISIONSOF NATIONAL LABOR RELATIONS BOARDLane also admits receiving a copy of the memo or letterfrom Hobert Miller dated February 7 (Pilot's Exh. 19), butstates he had no knowledge of the contents as he did notread the letter until he got to his home on the evening ofFebruary 8. However, Westberry had referred and readthis letter when Lane was among those who attended thesmall meetings,as aforestated.Lane's testimony relative to the complaints he had previ-ously received about Johnston and the basis for his transferto other jobs and related difficulties, may help establish thesequence of events leading upto thecircumstances sur-rounding the discharge,but are not the assigned reason forfiring him and, therefore,are of little or no importancehere. Lane testified that he decided on the discharge be-cause he was unable to get a definite commitment fromJohnston on his request to come in early when he calledhim on the evening of February 7. However, the creditedtestimony by Johnston established that when Lane calledhe first inquired about his health as he had gone home sickthe night before, but then finally told Johnston the reasonhe had called was to tell him there was no reason for him tocome in that night. Johnston asked if there had been alayoff or something, and Lane said, "No, I'm firing you."Johnston asked why, and Lane replied, "You know moreabout it than I do." Johnston said, "I don't understandHarvey, what are you talking about." Lane said, "Justwhat I said, you know more about what's going on aroundhere than I do." I considered these remarksby Lane as atleastan indirect inference that he was terminating John-ston becauseof hisunionactivity.There is no creditedevidencethat Lane asked Johnston to report early as hedid noteven mentionto him that Brace had been fired.Iam in agreement that the sequence of events surround-ing the discharge of Johnston points to an inescapable con-clusion that the termination was rooted in discriminatoryconsiderations. As argued, this is the only apparent expla-nation that is fairly inferable from the evidence adverted toabove,and the inferenceis bolstered by the timing of thedischarges,a highly significant factor in ascertaining thetrue motive for a dismissal under these circumstances. Dis-criminatory motivation may, indeed generally must, be in-ferred from circumstantial evidence such as the timing ofthe discharges.N.L.R. B. v.Melrose Processing Co.,351F.2d 693, 698 (C.A. 8, 1965);N.LR.B. v. Superior Sales,Inc.,366 F.2d 229, 233-234 (C.A. 8, 1966). As had beensaid,"the abruptness of a discharge and its timing are per-suasive as to motivation."N. L R. B. v. Montgomery Ward &Co., Inc.,242 F.2d 497, 502 (C.A. 2, 1957), cert. denied 355U.S. 829 (1957);N.LR.B. v. Dorn's Transportation Compa-ny, Inc.,405 F.2d 706 (C.A. 2, 1969);Elias Brothers BigBoy, Inc.,et al.,325 F.2d 360, 366 (C.A. 6, 1963).Here aleading unionactivistwas summarily discharged almostimmediately after he had secured authorization cards andsuch a discharge would manifestly be an effective meansfor discouraging union membership and defeating the or-Lane which took place a few days after Johnston was fired,and whereinLane told Brown that he was going to have to go to court over the firing ofJohnston and Brace.Lane said he would tell him why he fired Brace, but hewould not tell anyone why he fired Johnston.ganizingcampaign.N.L.R.B. v. Edward P. Tepper, d/b/aShoenberg Farms, 297F.2d 280, 282-284 (C.A. 10, 1961);N.L.R.B. v. Sition Tank Company,467 F.2d 1371-72 (C.A.8, 1972);N.L.R.B. v. Tak Trak, Inc.,293 F.2d 270-271(C.A. 9, 1961).A charge was filed in Case 12-CA-6384 alleging thatPilot violated Section 8(a)(1), (3), and (4) of the Act byrefusing to permit contract driver Don Croft to use compa-ny equipment while his vehicle was being repaired, and itwas further alleged that the refusal was in retaliation forCroft's giving of testimony adverse to Pilot.23On May 7 Croft overturned his truck as he was on hisway to Jacksonville from Miami.24 Croft sustained onlyminor cuts in the accident, but did break his glasses. Onthe next day Hobert Miller stopped by the scene of theaccident, and during the course of their conversation toldCroft that "something" could be worked out with a compa-ny truck while his was being fixed. Miller apparently ex-pected to hear from Croft within a few days thereafter, butitwas not until June before Croft requested a companytruck.25Croft testified that he next stopped by the Pilot terminalin Jacksonville on May 31 and talked with a fellow driverEd Boyer. Boyer was leaving with a load to Tampa andsuggestedthat Croft go with him as the dispatcher hadanother load ready. Boyer and Croft were then dispatchedto Tampa with Pilot equipment. Upon his return to Jack-sonvilleearly the next morning, June 1, Croft asked thedispatcher to put Boyer and his name on the dispatchboard to go out again and the dispatcher replied, "sure,you're on the board." On Sunday afternoon, June 2, Croftwent to the Jacksonville terminal and inquired why he hadnot been called and the dispatcher then told Croft he hadbeen taken off the board as Pilot needed six trucks in thecity on Monday morning so there were no trucks to spare.However, at this time both W. R. Geiger and ManagerWestberry were loading company equipment to drive toTampa, but the truck Geiger was to drive developed me-chanical trouble and Westberry then turned the truck hewas to drive over to Geiger.26 Croft testified that earlier inthe day George Martin had pulled a load to Tampa andmaintained that this is the load he should have been as-signed to as he was on the dispatch board ahead of Martin.He said that Westberry could not tell him why he had beentaken off the board, but on Monday morning Hobert Mill-er advised him that Pilot had to change their policy aboutfurnishingcompany equipment to owner-operators.On May 31 Manager Westberry sent a memo to all roaddispatchers stating that he had to have six company trac-tors in Jacksonville for city operations beginning Monday,23 This is inreferenceto histestimonyin the10(j) proceedingin Federalcourton May 16 and 17.24 It is recognized thatCroft was an active supporter of the Union andbetween February10 and 12 solicitedsignatureson approximately 18 au-thorizationcards, buthe was alsoone of the first road drivers to abandonthe strike and returnto work.25On or about May 16. Croftwent to the Jacksonville terminal and wasthen askedby a Pilotsupervisor to make a run witha company truck, butadmittedly informed Terminal Manager Gilliam that hecould not drivewithout his glasses.26 Later the dispatchercalled DonaldCannon. another contractor,to takethe other load toTampa, and Cannon arrivedat the terminal and utilizinghis own tractor pulled the trailerto Tampa. PILOT FREIGHT CARRIERS, INC.303June 3,27 and when Croft' reported to the dispatcher onJune 2, he was told by the dispatcher that trucks wereneeded in the city on the next morning and that he couldnot use one,as aforestated.This record reveals testimony showing that May andJune are the peak months of the year for the movement ofcertain produce in the Jacksonville area, and for this pur-pose Pilot had an agreement with Abele Chauffeur LeasingService to provide Pilot with drivers. On May 29 or 30Abele sent drivers to Pilot in accordance with the agree-ment, but Pilot did not have any equipment for them todrive as the Company tractors were being used by the roadcontractors, and Pilot had to send the drivers back toAbele withoutusing them.Westberry and Hobert Millerthen discussed this entire matter with people at Abele on orabout May 31, and made arrangements to the effect thatPilot wouldguarantee8 hours a day when Abele suppliedmen, and upon making these arrangements Pilot had to besure there would be tractors available, and as a resultWestberry circulated his memo to road dispatchers andHobert Miller followed this up with another memorandumdated June 3.28 It appears that at the time Miller wrote hismemorandum he had no, knowledge of Croft's effort toutilize company equipment on the preceding weekend.As pointed out, following the memo issued by Miller,vehicles belonging to other owner-operators were also outof service for one reason-'or another. Specifically, tractorsbelonging to Donald Cannon, Henry Scruggs, and PierceHyman, and as. a result they requested the use -of Pilotequipment to make road runs, but in each instance theirrequests were-denied. Miller also offered Croft the oppor-tunity to operate out of their terminal at Kernersville, butCroft declined to do so. It is also noted that when Croftcould not use a company truck, he leased one from BBR,and drove it for the next several weeks and had no com-plaints about failure to get loads or be dispatched. His onlycomplaint was that he did not receive a check from. Pilot.However, Miller explained that it is standard Pilot proce-dure to make the check out to theownerof the truck (inthis case BBR) and theowner of the truck then pays thedriver. As pointed out, Croft went 3 weeks without contact-ing Pilot following his accident, and prior to -the. time herequested a company truck, the decision had already beenmade that Pilot tractors would no longer be made availableto owner-operators. He was then offered an opportunity torun out of Kernersville, North Carolina, but refused, andthen leased a truck from BBR and drove it without anyproblems for a period of 30 days. I find there is insufficientevidence in this record to sustain the allegations pertainingto Croft, and recommend their dismissal.The 8(a)(5) AllegationsIt is alleged that the appropriate unit consists of all citypickup and delivery truckdrivers, over-the-road truck-drivers, and dockworkers employed by and/or jointly em-ployed by Respondents, and working out of, or at Respon-dent Pilot's Jacksonville, Florida, terminal, including27 Pilot's Exh. 27.28 Pilot's Exh. 40.regular part-time employees, but excluding casual employ-ees, coordinators, office clerical employees; guards, and su-pervisors as defined in the Act.-There are a total of 135 names appearing on a list ofemployees which showsallthe dockmen andallthe driversinvolved in this controversy, and this figure of 135 is themaximum number of people who could be in the unit. -Outof this number the General Counsel maintains there are127 in the unit; the Union argues there are 118, and theRespondents contend there are 131 employees in the unit 29Turning first to the eight individuals specificallyenumer-ated by the Respondents to be included on the unit asregular part-time employees:30 a review of Joint -Exhibit 1shows a pattern of hours which fluctuates considerably foreach of these individuals during weekly pay periods in Feb-ruary. For the week of February 2; only six of the eightemployees worked more than 10-hours, and for the week ofFebruary 16, only four of the eight worked more than 10hours.In essence,most or all of those people claimed by theRespondents to be added to the unit as regular, part-timeemployees, were scheduled to work based onthe hours oftheir availability, but,- as Harvey Lane admitted, "If theyweren't needed they were sent home. I-;find that all suchindividuals are casual_: employees and excluded from theunit,31 and that the unit complement on February 13 wasI I8femployees. 32Ialso -find that on, or by February -13,'the date, of : thedemand for recognition; the Union was in possession of 68valid authorization cards designating the Unionas the em-ployees' bargaining agent,33 and had a clear majority ofthose in an appropriate unit.A letter dated February .13 requesting recognition washand delivered to the Pilot terminal in Jacksonville on Feb-ruary 14, but acceptance was refused. However, that eve-ning BusinessManager Wheeler, by certifiedmail; sent acopy of the original recognition demand and a note of ex-planation to Pilot. By letter dated February 18; Pilot re-sponded to the demand by asserting a good-faith doubt asto majority, requested more information as to the unit, andmentioned that an election might be agreeable so that theclaim of majority status could be determined in this man-ner. By letter dated February 21 the Union notified Pilot29Onthe listsubmittedto me there appears the names of 52 drivers in theunit. agreedto by all the parties, andthe namesof 73 dockworkers.Of these73. the Union claims 9 didnot attain sufficientregularityof employment tomeet the standardof regular part-time employees, and the Union objects tothe failureto list 2 additional as includedin the unit.Of the 52 + 73 + 2= 127 listed, the Union would subtract9 casuals, leaving 118 inthe unit.The General Counsel, onthe basisthat a worker who worksas much as 5hoursper week should be included,sees 127 in the unit. The Respondentswouldinflate the unit by adding to the 125 figurethe names of employeesBradford,Hutton, Kirkland, Robertson, Strickland,Hinson, Newman, andHarvey E. Lane-son of the presidentof BBR, less than 2 Pilot'claimsshouldbe excluded-for a -total of 131.30 At leasta few of theseemployees are apparently Navypersonnel whoonli work forBBR duringtheir off-hours.3Butler.Copeland, Fullman,Markley,Myers,Roland,Shaw, andThormberry,were also eitherNavy people or full-timeemployees of the cityof Jacksonvilleand essentiallyonly workingfor BBRwhen theywere need-ed and had very irregular hours. DonaldWilliams wasa school boy workingfor BBRafter school hours 3 or 4 days a week. These individualsmust alsobe considered as casual and excluded fromthe unit.32 SeeAppendix A attached hereto.33 SeeAppendix B attached hereto. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat it was seeking recognition for drivers and dock em-ployees at Jacksonville,that the request for recognition wassupported by signed authorization of over 90 percent in theJacksonville unit,that the Union would tender the signedcards, and the letter also invited the immediate check ofthe cards. This letter of February 21 was also hand deliv-ered to Pilot's Regional Manager Hobert Miller along withthe authorization cards by Wheeler,but Miller refused toaccept the cards,and bymessenger service returned thecards to Business Agent Wheeler.By letter datedFebruary22 Hobert Miller informed Wheeler he had returned thecards,and again asserted a good-faith doubt as to majority.The Respondents contend that thetestimonyby BusinessAgent Wheeler reveals that the demand for recognitionwas based on a total of 90 full-time employees,and, there-fore,his demand did not include part-time employees. It isthe position of Pilot that any unit which includes full-timeemployees of BBR must necessarily also include part-timeemployees.-'The controlling factors here are the statements in thedemand letter itself,and not Wheeler's subsequent testimo-ny. The demandletterof February 13 addressed to Pilot,does not mention anything about part-time employees butstated that "an overwhelmingmajority of your employeesworking for your Company at Jacksonville, Florida loca-tion" have chosen the Union as their bargaining agent.It appears to me that even though the unit was somewhatambiguous in the initial demand letter-this request wassufficient to support a duty to bargain. It is well settled thata union's request for recognition is sufficient to raise a dutyto bargain on the part of an employer if the employer isapprisedin generalterms of the proposed unit description.The request need not be grammatically perfect and neednot define the unit in minute detail,and the request is suffi-cient if it describes any appropriate unit,itneed not de-scribe the most appropriate unit.It is also noted that fur-ther particulars as to the unit make-up were supplied bythe Union in response to Pilot's letter of February 18. 1find that the Union made a sufficient demand for recogni-tion.The StrikeAs earlier discussed, the strike commenced on February25, and through the credited testimony of Business AgentWheeler resulted because of the discharges,as aforestated,and because of the refusal to recognize and bargain withthe Union.While there is lacking any corroborating testimony as tothe reason for the strike,it obviously resulted or was mani-festly caused and prolonged by the above conduct, and,therefore, in view of my findings here,must be deemed anunfair labor practice strike as alleged in thecomplaint35The strikers, of course, who have not already returned toH It is argued that there were 52 full-time Pilot owner-operators and sinceWheeler testified as to 90 employees-this means the demand included only38 employees of BBR.75When it is reasonable to infer from the record as a whole that anemployer's unlawful conductplayed a partin the decisionof employees tostrike,the strike is an unfair labor practice strike.Juniata PackingCompany.182 NLRB934 (1970).work, have an absolute right to reinstatement upon Re-spondents. being properly notified of their readiness to re-turn, but as far as I can ascertain by this record no offer toreturn the strikers has yet been given 36In one of its affirmative defenses Pilot contends that theUnion discriminates against minorities under the principleof theMansion Housecase. 7 More specifically, TeamstersLocal 512 is a party to one or more bargaining agreements,including the National Master Freight Agreement, whichoperates to deprive members of minority races of equalemployment opportunity in violation of the Civil RightsAct of 1964, and labor organizations who engaged in racialdiscrimination are not entitled to the benefit of the remedi-almachinery of the National Labor Relations Act.Briefly stated, the holding of the court of appeals in theMansion Housecase was that a union which discriminatesin its admissionpolicies on the basis of race is not entitledto the benefits of an National Labor Relations Boardremedial order.Since the court decision inMansion House,the Boardhas had a few opportunities to consider this matter. InHawkins Construction Company,210 NLRB 965 (1974),Administrative Judge Jerrold Shapiro found that the em-ployer violated Section 8(a)(5) by refusing to furnish infor-mation to the union. The employer pleaded theMansionHousedefense and after carefully weighing the evidence,Judge Shapiro concluded that the "statistical disparity be-tweenthe racial composition of the Union's membershipwith that of the general population was not demonstratedto have been readily identifiable as substantial." In short,theprima faciecase of discrimination had not been proven.The Board adopted his recommended Order, agreeing thatthe evidence does not establisha prima faciecase of racialdiscrimination by the union.Again in another case, the Board adopted an order rec-ommended by Judge Charles Schneider finding violationsof Section 8(a)(5) despite an affirmative defense that theunion engaged in racially discriminatory practices. JudgeSchneider found that the failure of the union to refer mi-nority employees to the employer was insufficient to estab-lish that the union engaged in racial discrimination. Theevidence showed that the union had referred minority per-sons to other employers, that it had substantially increaseditsminority membership in the past few years, and partici-36 To completethe sequence of events-by telegram dated March6. Pilotdemanded that theUnion directthe strikersto return and disavow thestrike, and that Local 512 processany grievancesthroughapplicable steps inthe grievanceprocedurescontained in bargaining agreements between Pilotand the Teamsters.Wheeler then went to the terminalto discussthe con-tents of the telegrams,but was told that HobertMillerwould not see him"under any conditions." By noticefrom HobertMiller datedMarch 19, todock employees and drivers, Pilottookstepsto disavowthe alleged unfairlabor practices of BBR. See Pilot'sExh. 35 (a) and (b). I agreethat Pilot'sbelated postingof thisnotice will not cure theviolative conduct. Such post-ing of noticeoccurredlong after the unfairlabor practices and severalweeks after the strike started.At the timeof the initial requestfor recogni-tion and againon February 21. Respondents were given opportunities bythe Union to check the signatures on eachauthorization card, but failed todo so,and even beforehandhad counteredunionactivitieswith discrimina-tory conduct,as aforestated.To find that this violative activity could becured bythe mere postingof the notice in question would be in completedisregard for the remedial provisions and reliefafforded by the Act.57N.L.R.B. v. Mansion House Center Management Corp., 473F.2d 471(C.A. 8, 1973). PILOT FREIGHT CARRIERS, INC.pated in various programs for recruitment and training ofminority individuals.The Board agreed with the Judge'sdisposition of the case on the merits. 38InBekinsMoving&Storage Co.of Florida, Inc.,211NLRB 138(1974), a majority of the Board determined thatthe question whether the Board should certify a unionwhich engaged in invidious discrimination of this typeraised constitutional issues,and that the Board lacked thepower to confer a certificate on such a union.InBekins,the Board did not set forth specific parameters whichwould be determinative of particular cases.However it didsay:Itwill thus be our task, on a case-by-casebasis, todetermine whether the nature andquantumof theproof offered sufficiently shows a propensity for un-fair representation as to require us, in order that ourown action may conform to our constitutional duties,to take the drastic step of declining to certify a labororganization which has demonstrated in an electionthat it is the choice of the majority of employees. It isnot our intention to take such a step lightly or incau-tiously, nor to regard every possible alleged violationof Title VII, for example, as grounds for refusing toissuea certificate. There will doubtless be cases inwhich we will conclude that correction of such statuto-ry violations is best left to the expertise of other agen-cies or to remedial orders less draconian than the totalwithholding of representative status. To reconcilethese views with a full awareness of our own constitu-tional responsibilities will, we recognize,not always bean easy task, but the difficulties involved do not entitleus to shrug off our oath to uphold and defend theConstitution of the UnitedStates.39SinceBekinshas determined that the issueof whether aunion discriminates upon the basis of race,sex, or nationalorigin raises constitutional questions, and consideration ofthese issues is warranted prior to granting a bargaining or-der.However the Board cautioned that it would not takelightly the step of declining to certify a union, and that itwould not regard every alleged violation of Title VII asgrounds for refusal to certify. It declared these matters willbe consideredon a case-by-case basis.In the instant case it is specifically argued that the Na-tionalMaster Freight Agreement negotiated by the Inter-nationalBrotherhood of Teamsters (Joint Exh. 2(a), 2(b),2(c),and 2(d) and signed by many Teamsters localsthroughout the country, including Local 512), has createdsituations which perpetuate the effects of prior discrimina-tion via seniority provisions in the trucking industry, andPilot also cites several court decisions in support of hisargument. It is my duty,of course, to follow the Boarddecision until the matter in issue is eitheradopted by theBoard or considered by the Supreme Court.In essence, Pilot is contending in the instant case thatracial discrimination arises due to the fact that separatecontracts are maintained for both local and over-the-roaddrivers, and in order for a local driver to move to an over-38Williams Enterprises,Inc.,212 NLRB 880 (1974).39 See alsoBell& Howell Company,213 NLRB 407 (1974), andGrantsFurniture Plaza, Inc. of WestBeach,Fla.,213NLRB410 (1974).305the-road driver category paying more money, he must giveup all seniority and move to the bottom of the seniority listin the over-the-road category.Pilot offered no evidence in support of its affirmativedefense, and there is no independent proof in this record ofany kind to show evidence of discrimination against driv-ers,blacks,women, or any other group. Whether localdrivers have even any desire to become over-the-road driv-ers is merely speculative, and there is no evidence whatso-ever of any statistical disparity between transfers of driversnor, in fact, is there any statistical evidence in this recordthat any of the minority races are deprived of equal em-ployment even in their initial employment. There is cer-tainly no showing that minority employees were ever re-ferred for over-the-road jobs, and even the fact that localdriversmust give up all their seniority in moving to anover-the-road category, does not establish a discriminatorypolicy. There is absolutely nothing in this record to showthat this policy, even if carried out, is not equally appliedto everyone, nor is there any evidence that one race, or onesex, or one group were ever given any priorities over anybody or anyone else in any search or transfer to any job.Accordingly, theMansion Housedefense of Pilot must berejected as being totally without support.CONCLUSIONS OF LAW1.Pilot and BBR, the Respondents herein, are joint-em-ployers.2.The Respondents are employers engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.3.The Union is a labor organization within the meaningof Section 2(5) of the Act.4.By coercively interrogating employees as to theirunion activities and desires, threatening discharges, andpromulgating an invalid rule prohibiting solicitations fortheUnion, the Respondents have interfered with, re-strained, and coerced its employees in the exercise of theirrights guaranteed to them by Section 7 of the Act in viola-tion of Section 8(a)(1) of the Act.5.By discriminating against Melvynn Johnston becauseof his union activities, Respondents have engaged in unfairlabor practices within the meaning of Section 8(a)(3) and(1) of the Act.6.By refusing to bargain with the Union, on and afterFebruary 13, 1974, when the Union represented a majorityof the employees in the appropriate unit describedherein,Respondents have engaged in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.7.The strike is an unfair labor practice strike.8.The aforesaid unfair labor practicesaffect commercewithin the meaning of Section 2(6) and (7) of the Act.THEREMEDYHaving found that the Respondents have engaged in cer-tain unfair labor practices, I shall recommend that they beordered to cease and desist therefrom and take affirmativeaction designed to effectuate the policies of the Act.It has been found that Respondents unlawfully terminat- 306DECISIONSOF NATIONALLABOR RELATIONS BOARDed Melvyn Johnston on February7, 1974.It will thereforebe recommended that Respondents offer him immediateand full reinstatement to his former position,or if suchposition no longer exists to a substantially equivalent posi-tion, and without prejudice to his rights and privileges, andtomake him whole for any loss of earnings he may havesuffered as a result of the discrimination against him bypayment of a sum equal to that which he would normallyhave earned,absent the discrimination,from the date ofthe discrimination to the date of Respondents'offer of re-instatement,with backpay and interest computed in accor-dance with the Board's established standards.40 It will befurther recommended that Respondents preserve and makeavailable to the Board,upon request,all payroll records,social security payment records,timecards,personnel rec-ords, and reports and all other records necessary and use-ful to determine the amount of backpay and the right to allreinstatements under the terms of these recommendations.Ihave also found that the strike which commenced onFebruary 25,1974, was an unfair labor practice strike, andIwill therefore further recommend that5 daysfollowingtheir unconditional application to return to work, the Re-spondents offer the strikers who have not yet been reem-ployedimmediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice totheir seniority and other rights and privileges, and dis-charging,ifnecessary,any replacements in order to pro-vide work for such strikers.The Respondents contend that even if a bargaining or-der should be considered in this case it would be unjusti-fied as they have not engaged in unfair labor practices ofsuch an egregious and pervasive nature so as to rule out afair election.I disagree and find otherwise.An employer need not recognize a unionsolelybecausethat union asserts that it represents a majority of theemployer's employees,and may insist on a Board electionunless it has agreed to an alternate means for resolving thequestion concerning representation,or has engaged in mis-conduct which is of such a character as to have a "lingeringand distorting effect on any future election."Mike Velys,Sr., et al., d/b/a R & M ElectricSupply Co.,200 NLRB603 (1972).There is no contention that an agreed uponmethod was present in the instant case.As toemployerunfair labor practices that warrant a refusal to bargainfinding or a bargaining order,the criteria to be applied isset forth by the United States SupremeCourt inN.L.R.B.v.Gissel PackingCo., Inc.,395 U.S. 575 (1969). In that casethe high Court held that a bargaining order would be ap-propriate in two situations.The first is in the caseof "out-rageous" and "pervasive"unfair labor practices where theemployer's action are so coercive that,even in the absenceof a Section 8(aX5) violation,a bargaining order is neces-sary torepair the unlawful effect of those actions.The sec-10 F.W.WoolworthCompany,90 NLRB 289 (1950);IsisPlumbing &Heating Co.,138 NLRB716 (1%2).and is: ". . .in lessextraordinarycasesmarked by lesspervasive practices which nonetheless still have the tenden-cy to undermine majority strength and impede the electionprocess." The Court also held: "An Employercan insist ona secretballot election,unless, in the words of the Board,'he engagedin contemporaneous unfair labor practiceslikely to destroy the union's majority and seriously impedethe election."' InShip Shape Maintenance Co., Inc.,189NLRB 395, enforcement denied in part 474 F.2d 434(C.A.D.C., 1972), the Board expressed the test to be ap-pliedin terms ofwhether thelingeringeffects of the unfairlabor practices rendered uncertain the possibility that tra-ditionalremediescould ensure a fair election, and whetherthe union's majority card designations obtained before theunfair labor practices provided a more reliable test of theemployees' desire and better protected employee rightsthan would an election. As stated inJoseph J. Lachniet,d/b/a Honda of Haslett,210 NLRB 855 (1973), where acoercive atmosphere is created by the employer which con-ventional Board remedies may not adequately dissipate sothat a fair election can be held with reasonable certainty, abargainingorder is warranted.Almost immediately after being apprised of the Board'selectionin the UC cases on January 31, the Respondentslaunched a rather extensive campaign interfering with theexerciseof the rights guaranteed by Section 7 of the Act. Inearly February, Harvey Lane questioned employees to as-certain facts about the circulation and signing of authoriza-tion cards, and in private conversations and in meetingswith dock employees threatened discharge of probationaryemployees for signing cards, and on about February 8Lane also suddenly announcedan illegal no-solicitationrule with immediate termination if employees were caughtpassing or signing union cards. Moreover, on February 7,Lane discriminatorily discharged Melvynn Johnston, oneof the prime instigators and leaders for the Union, and thedock employee mainly responsible for the distribution ofauthorization cards.It appears to me that the unfair labor practices of theRespondents are both pervasive and outrageous and can-not be rectified by traditional remedies. In addition, it isclear that the whole course of conduct of Respondentswere initiated and implemented to undermine the Union,destroy its majority status, and to impede the conduct ofany free election. Both postulates of theGisseldoctrine aremet, and a bargaining order is clearly appropriate.Becausethe issue in this case is whether a bargainingorder should be granted as a remedy for the extensive un-fair labor practices as set forth and discussed above, I haveconcluded,for reasonsstated by the Board in its decisioninSteel-Fab, Inc.,212 NLRB 363 (1974), and related casesissued subsequent thereto, that it is unnecessary to de-terminewhether Section 8(a)(5) has also been violated. Ac-cordingly, I hereby dismiss the 8(a)(5) allegations of thecomplaint.[Recommended Order omitted from publication.] PILOT FREIGHT CARRIERS, INC.307APPENDIX AJessie, HaaronCity DriverJohnsDockmanNameClassificationJohnson, WillisDockmanJohnston,MelvinDockmanAlderman,MiltonRoad DriverJohnston, MelvynnDockmanAllen,DanielCity DriverJordon, Albert A.Road DriverAnderson, EmoryDockmanKerseDockmanAnderson, Michael E.DockmanKeye,J., Jr.DriverAtkins, F. 0.DriverLightfoot, Robert L., Sr.Road DriverBaileyDockmanLove,Michael G.DockmanBarnes, William D.Road DriverLowery,W. C.DriverBell,Elick C.City DriverLumley, B. L.Road DriverBerger, John C.DockmanLumley,J. C.DriverBird,Frank EdCity DriverMacdowell,Curtis L.DockmanBlack,John J.Road DriverMcCasall, JackieDockmanBoatright,Benny R.City DriverMcDonald,James E., Sr.Dock-anBoyceDockmanMcGurerDockmanBoyer, E.DriverMartin, George G.Road DriverBrace, ClarenceRoy, Jr.DockmanMiller, Robert L.City DriverBradtDockmanMoulton, Freddie J.DockmanBrooksDockmanMurrayDockmanBrown, MoseDockmanMyers, John H.DockmanBrowning,WoodrowRoad DriverPar teeDockmanBrabham, Lewis M.City DriverPaul,Thomas J.DockmanBryant, VirgilCity DriverPhillipsDockmanBryant, Willie H.Road DriverPlocarDockmanCall, Robert H.DockmanPrice,Lloyd G.DockmanCampbell,J. PatrickDockmanPrudenDockmanCanady,GeorgeCity DriverRoberts, DelmarDockmanCannon,DonaldRoad DriverRoberts, JohnnieDockmanCerdenio, ClarenceCity DriverRoberts, RogerDockmanCrews,L. David, Jr.DockmanRowan, Charles E.Road DriverCrews, Lawrence D.City DriverRowan, W. B.Road DriverCribb, James EarlDockmanSauls, J. R.Road DriverCroft, DonaldRoad DriverSchuetzDockmanCurry, RobertRoad DriverScruggs, HenryRoad DriverDavis,James EdwardRoad DriverSpause, P. E.DriverDicks,BostonRoad DriverShaggsDockmanDoub, John H.Road DriverSolomon, JeromeDockmanDougherty, SamuelDockmanStelterDockmanDurbec, SteveDockmanSznakowski, William R.DockmanEakinDockmanSwain, Denny RayCity DriverElliottDockmanTapleyDockmanFettermanDockmanTew, H. W.DriverFlint, Brian D.DockmanThomas, ArthurDockmanFloyd, Phillip N.City DriverThornton,Billy M.City DriverForney, Jr.DockmanTucker, JamesRoad DriverFulford,Forrest S.DockmanTurnerDockmanGregory, Jackson W.DockmanTyson,Robert M.DockmanGarnerDockmanVincentDockmanGeiger, W. R.Road DriverWeltzbarker, Carlton W.Road DriverGreen, Jr.DockmanWhite,Jr., IsiahDockmanGunnam,Jerome T.DockmanWilliams, FrankDockmanHamiltonDockmanWilliams,John C.City DriverHarrell,Sandy, Jr.Road DriverWilliams,William L.City DriverHeath, S. J.Road DriverWilliams,WillieDockmanHiggsDockmanWilliamson, E. H.DriverHoldsworth,Fred M.DockmanWilson,Errol C.DockmanHorne, LongwellRoad DriverWooleryDockmanHouston, FrankRoad DriverWorlsey,Wayne R.DockmanHyman,Pierce M.Road DriverYoung, Robert 0.Road Driver 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNameNameFrank HostonChluares RowanLongwell HorneW. B. RowanMilton AldermanDonald CannonPierce HymanJ. R. SaulsDaniel AllenClarence CerdenioHaron JessieHenry ScruggsWilliam BarnesLawrence D. CrewsWillie JohnsonJerome SolomonElick BellJames CribbMelvin JohnstonPaul SpauseJohn BergerDonald CroftMelvynn JohnstonW. R. SznakowskiJohn BlackRobert CurryAlbert JordonDenny SwainFrank BirdJames DavisMichael LoveDennis ThornberryRoyBraceBoston DicksBarney LumleyBillyThortonBenny BoatrightJohn DoubCurtis Macdowsl1James TuckerMoss BrownSamuel DoughertyGeorgeMartinRobert TysonWoodrow BrowningW. R. GeigerJackie McCasallCarlton WeltzbarkerLewis BrabhamForrest FulfordJames McDonald, Sr.John WilliamsVirgil BryantPhillip FloydRobert MillerWilliamL. WilliamsWillie BryantJerome GunmanFreddie MoultonE. Co WilsonAobert CallFred HoldsworthJohn MyersWayne WorsleyGborgs CanadyS. J. HeathLloyd PriceRobert Young